 



Exhibit 10.3
 
THIRD AMENDED AND RESTATED SECURITY AGREEMENT
among
REYNOLDS AMERICAN INC.,
R.J. REYNOLDS TOBACCO HOLDINGS, INC.,
VARIOUS SUBSIDIARIES OF
REYNOLDS AMERICAN INC.
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
Dated as of June 28, 2007
 

 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED SECURITY AGREEMENT
          SECURITY AGREEMENT, dated as of July 15, 2003, as amended and restated
as of July 30, 2004, as further amended and restated as of May 31, 2006, and as
further amended and restated as of June 28, 2007 (as so amended and restated and
as the same may be further amended, restated, supplemented and/or otherwise
modified from time to time, this “Agreement”), among each of the undersigned
(together with any other entity that becomes a party hereto pursuant to
Section 10.12 hereof, each, an “Assignor” and, collectively, the “Assignors”)
and JPMORGAN CHASE BANK, N.A., as Collateral Agent (in such capacity, together
with any successor collateral agent, the “Collateral Agent”) for the Secured
Creditors (as defined below). Capitalized terms used herein shall have the
meaning specified in Article IX herein or, if not defined therein, as specified
in the Credit Agreement referred to below.
W I T N E S S E T H:
          WHEREAS, Reynolds American Inc. (the “Borrower”), the various lending
institutions from time to time party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”), have entered
into a Credit Agreement, dated as of May 7, 1999, as amended and restated as of
November 17, 2000, as further amended and restated as of May 10, 2002, as
further amended and restated as of July 30, 2004, as further amended and
restated as of May 31, 2006, and as further amended and restated as of June 28,
2007, providing for the making of Loans to the Borrower and the issuance of, and
participation in, Letters of Credit for the account of the Borrower, all as
contemplated therein (with (i) the Lenders, the Swingline Lenders, each Letter
of Credit Issuer, the Administrative Agent, the other Agents, the Pledgee (as
defined in the Pledge Agreement) and the Collateral Agent being herein called
the “Lender Creditors” and (ii) the term “Credit Agreement” as used herein to
mean the Credit Agreement described above in this paragraph, as the same may be
further amended, modified, extended, renewed, replaced, restated, supplemented
and/or refinanced from time to time, and including any agreement extending the
maturity of, or refinancing or restructuring (including, but not limited to, the
inclusion of additional borrowers or guarantors thereunder or any increase in
the amount borrowed) all or any portion of, the indebtedness under such
agreement or any successor agreement, whether or not with the same agent,
trustee, representative, lenders or holders; provided that, with respect to any
agreement providing for the refinancing or replacement of indebtedness under the
Credit Agreement, such agreement shall only be treated as, or as part of, the
Credit Agreement hereunder if (x) either (A) all obligations under the Credit
Agreement being refinanced or replaced shall be paid in full at the time of such
refinancing or replacement, and all commitments and letters of credit issued
pursuant to the refinanced or replaced Credit Agreement shall have terminated in
accordance with their terms or (B) the Required Lenders shall have consented in
writing to the refinancing or replacement indebtedness being treated as
indebtedness pursuant to the Credit Agreement, and (y) a notice to the effect
that the refinancing or replacement indebtedness shall be treated as issued
under the Credit Agreement shall be delivered by the Borrower to the Collateral
Agent);

 



--------------------------------------------------------------------------------



 




          WHEREAS, the Borrower and/or one or more of its Subsidiaries has from
time to time entered into, and/or may in the future from time to time enter
into, one or more agreements or arrangements with JPMCB or any of its affiliates
(even if JPMCB ceases to be a Lender under the Credit Agreement for any reason
(JPMCB and any such affiliate and their respective successors and assigns, each,
a “Credit Card Issuer”)), providing for credit card loans to be made available
to certain employees of the Borrower and/or one or more of its Subsidiaries
(each such agreement or arrangement with a Credit Card Issuer, a “Secured Credit
Card Agreement”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries has from
time to time entered into, and/or may in the future from time to time enter
into, one or more (i) interest rate protection agreements (including, without
limitation, interest rate swaps, caps, floors, collars and similar agreements),
and/or (ii) foreign exchange contracts, currency swap agreements, commodity
agreements or other similar agreements or arrangements designed to protect
against the fluctuations in currency or commodity values (each such agreement or
arrangement with a Hedging Creditor (as hereinafter defined) a “Secured Hedging
Agreement”), with any Lender, or any affiliate thereof or a syndicate of
financial institutions organized by a Lender or an affiliate of a Lender (even
if any such Lender ceases to be a Lender under the Credit Agreement for any
reason) (any such Lender, affiliate or other such financial institution that
participates therein and in each case their subsequent successors and assigns,
collectively, the “Hedging Creditors”, and together with the Lender Creditors
and each Credit Card Issuer, the “Lender Secured Creditors”);
          WHEREAS, the Borrower and the New Senior Notes Trustee, on behalf of
the holders of the New Senior Notes, have entered into the New Senior Notes
Indenture, providing for the issuance from time to time of New Senior Notes by
the Borrower;
          WHEREAS, the Borrower and the Refinancing Senior Notes Trustee, on
behalf of the holders of the Refinancing Senior Notes, may from time to time
enter into the Refinancing Senior Notes Indenture, providing for the issuance
from time to time of Refinancing Senior Notes by the Borrower;
          WHEREAS, pursuant to the Subsidiary Guaranty, each Assignor (other
than the Borrower) has jointly and severally guaranteed to the Lender Secured
Creditors the payment when due of the Guaranteed Obligations (as defined in the
Subsidiary Guaranty);
          WHEREAS, pursuant to the Borrower Guaranty, the Borrower has
guaranteed to the Hedging Creditors and the Credit Card Issuers the payment when
due of the Guaranteed Obligations;
          WHEREAS, each Specified RAI Senior Notes Assignor (other than the
Borrower) has jointly and severally guaranteed to the New Senior Notes Creditors
the payment when due of principal and interest on the New Senior Notes;
          WHEREAS, each Specified RAI Senior Notes Assignor (other than the
Borrower) may from time to time jointly and severally guarantee to the
Refinancing Senior Notes Creditors the payment when due of principal and
interest on the Refinancing Senior Notes;
          WHEREAS, certain of the Assignors have heretofore entered into a
Security Agreement, dated as of July 15, 2003, as amended and restated as
July 30, 2004 and as further

2



--------------------------------------------------------------------------------



 



amended and restated as of May 31, 2006 (as so amended and restated and as the
same may be further amended, restated, modified and/or supplemented from time to
time, but not including, the date hereof, the “Second Amended and Restated
Security Agreement”);
          WHEREAS, the Assignors desire to further amend and restate the Second
Amended and Restated Security Agreement in the form of this Agreement;
          WHEREAS, the Credit Agreement requires this Agreement be executed and
delivered to the Collateral Agent by the Assignors, and the Secured Hedging
Agreements and the New Senior Notes Indenture require that this Agreement secure
the respective Obligations as provided herein;
          WHEREAS, each Assignor desires to execute this Agreement to satisfy
the conditions described in the preceding paragraph;
          NOW, THEREFORE, in consideration of the benefits accruing to each
Assignor, the receipt and sufficiency of which are hereby acknowledged, each
Assignor hereby makes the following representations and warranties and hereby
covenants and agrees as follows:
ARTICLE I
SECURITY INTERESTS
          1.1 Grant of Security Interests. (a) As security for the prompt and
complete payment and performance when due of all of its Applicable Obligations,
each Assignor does hereby sell, assign and transfer unto the Collateral Agent,
and does hereby grant to the Collateral Agent for the benefit of the relevant
Secured Creditors as their interests may appear, a continuing security interest
in, all of the right, title and interest of such Assignor in, to and under all
of the following, whether now existing or hereafter from time to time acquired:
     (i) each and every Receivable;
     (ii) all Contracts, together with all Contract Rights arising thereunder;
     (iii) all Inventory;
     (iv) all Equipment;
     (v) all Marks, together with the registrations and right to all renewals
thereof, and the goodwill of the business of such Assignor symbolized by the
Marks;
     (vi) the Cash Collateral Account established for such Assignor and all
moneys, securities and instruments deposited or required to be deposited in such
Cash Collateral Account;
     (vii) all Patents and Copyrights and all reissues, renewals or extensions
thereof;

3



--------------------------------------------------------------------------------



 



     (viii) all computer programs of such Assignor and all intellectual property
rights therein and all other proprietary information of such Assignor,
including, but not limited to, Trade Secrets Rights;
     (ix) all insurance policies;
     (x) all other Goods, General Intangibles, Chattel Paper (including without
limitation all Tangible Chattel Paper and all Electronic Chattel Paper),
Documents and Instruments;
     (xi) all Permits;
     (xii) all cash;
     (xiii) all Commercial Tort Claims;
     (xiv) all Deposit Accounts and all other demand, deposit, time, savings,
cash management, passbook and similar accounts maintained by such Assignor with
any Person and all moneys, securities, Instruments and other investments
deposited or required to be deposited in any of the foregoing;
     (xv) all Investment Property;
     (xvi) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);
     (xvii) all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;
     (xviii) all Supporting Obligations; and
     (xix) all Proceeds and products of any and all of the foregoing (all of the
above, including this clause (xix), collectively, the “Collateral”);
provided that notwithstanding the foregoing, the Collateral that secures the RAI
Senior Notes Obligations of a Specified RAI Senior Notes Assignor shall be
limited to Designated RAI Senior Notes Collateral owned by such Specified RAI
Senior Notes Assignor, all of which Collateral shall also ratably secure all
other Applicable Obligations of such Specified RAI Senior Notes Assignor, and
the Collateral Proceeds with respect to any item of Collateral owned by a
Specified RAI Senior Notes Assignor that are to be applied to the RAI Senior
Notes Obligations shall be limited to Collateral Proceeds from the sale, other
disposition of or other realization upon, and other moneys received in respect
of, the Designated RAI Senior Notes Collateral of such Specified RAI Senior
Notes Assignor, with such Collateral Proceeds to also be applied ratably to all
other Applicable Obligations of such Specified RAI Senior Notes Assignor.

4



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything contained herein to the contrary, (i) the
term “Collateral” as used herein shall not include any Copyright, Mark, Patent,
Trade Secret, computer program or Software to the extent such property is
subject to a license or agreement the terms of which prohibit an assignment of,
or the granting of a security interest in, any Assignor’s rights thereunder or
such Assignor’s grant of a security interest pursuant to this Agreement would
give any party thereto (other than such Assignor) the right to terminate its
obligations thereunder; provided that the foregoing limitation shall not affect,
limit, restrict or impair the grant by an Assignor of the security interest
pursuant to this Agreement in any account or any money or other amounts due or
to become due under any such Copyright, Mark, Patent, Trade Secret, computer
program or Software or such license or agreement governing the same, (ii) the
term “Collateral” as used herein shall not include any Equity Interests owned or
held by any Assignor and (iii) in the case of any sale, assignment, transfer or
grant of a security interest hereunder by a Restricted Assignor only, the term
“Collateral” shall not include any Collateral (determined as provided herein
without regard to this clause (iii)) of such Restricted Assignor other than (x)
Collateral of the type described in clauses (v), (vi), (vii), (viii) and
(xix) of Section 1.1(a) and (y) all other Collateral of the type which may be
perfected by the filling of a UCC-1 financing statement in any relevant
jurisdiction.
          (c) The security interest of the Collateral Agent under this Agreement
extends to all Collateral of the kind which is the subject of this Agreement
which any Assignor may acquire at any time during the continuation of this
Agreement.
          1.2 Power of Attorney. Each Assignor hereby constitutes and appoints
the Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be necessary or advisable in the premises, which
appointment as attorney is coupled with an interest.
ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:
          2.1 Necessary Filings. All notices, filings, registrations and
recordings necessary or appropriate to create, preserve, protect and perfect the
security interest granted by such Assignor to the Collateral Agent hereby in
respect of all the Collateral (other than certain immaterial Collateral not
subject to perfection, notification, filing or recording requirements pursuant
to the terms of the Credit Documents) have been accomplished or shall have been
accomplished within 45 days of a new Trigger Event occurring after the Fifth
Restatement Effective Date (or, in the case of Collateral constituting Excluded
Unperfected Collateral, on the date on which such Collateral ceases to qualify
as such in accordance with the definition of

5



--------------------------------------------------------------------------------



 



Excluded Unperfected Collateral) and the security interest granted to the
Collateral Agent pursuant to this Agreement in and to all of the Collateral
(other than Excluded Unperfected Collateral) constitutes, upon satisfaction of
such filings, registrations and recordings, a perfected security interest
therein superior and prior to the rights of all other Persons therein (other
than any such rights pursuant to any Permitted Liens that have a priority as
provided under applicable law) and subject to no other Liens (other than
Permitted Liens) and is entitled to all the rights, priorities and benefits
afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfected security interests.
          2.2 No Liens. Such Assignor is, and as to all Collateral acquired by
it from time to time after the date hereof such Assignor will be, the owner of
all Collateral free from any Lien, security interest, encumbrance or other
right, title or interest of any Person (other than Permitted Liens), and such
Assignor shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein (other than in
connection with Permitted Liens) adverse to the Collateral Agent.
          2.3 Other Financing Statements. As of the date hereof, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Permitted Liens) and at all times prior to the Termination Date, such Assignor
will not execute or authorize to be filed in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Assignor or as permitted by the Credit
Agreement.
          2.4 Chief Executive Office; Records. As of the date hereof, the chief
executive office of such Assignor is located at the address or addresses
indicated on Annex A hereto. Such Assignor will not move its chief executive
office except to such new location as such Assignor may establish in accordance
with the last sentence of this Section 2.4. The originals of all documents
evidencing all Receivables and Contract Rights and Trade Secret Rights of such
Assignor and the only original books of account and records of such Assignor
relating thereto are, and will continue to be, kept at such chief executive
office and/or one or more of the locations shown on Annex A, or at such new
locations as such Assignor may establish in accordance with the last sentence of
this Section 2.4. All Receivables and Contract Rights and Trade Secret Rights of
such Assignor are, and will continue to be, maintained at, and controlled and
directed (including, without limitation, for general accounting purposes) from,
the office locations described above, or such new locations as such Assignor may
establish in accordance with the last sentence of this Section 2.4. Such
Assignor shall not establish new locations for such chief executive offices
until (i) it shall have given to the Collateral Agent not less than 15 days’
prior written notice (or such lesser notice as shall be acceptable to the
Collateral Agent in the case of a new record location to be established in
connection with newly acquired Contracts) of its intention to do so, clearly
describing such new location and providing such other information in connection
therewith as the Collateral Agent may reasonably request, and (ii) with respect
to such new location, it shall have taken all action, reasonably satisfactory to
the Collateral Agent, to maintain the security interest of the Collateral Agent
in the Collateral intended to be granted hereby at all times fully perfected and
in full force and effect.

6



--------------------------------------------------------------------------------



 



          2.5 Location of Inventory and Equipment. All Inventory and Equipment
held on the date hereof by each Assignor (other than immaterial amounts of
Inventory and Equipment) is located at one of the locations shown on Annex B
attached hereto, is in transit between such locations, or is in transit to
customers.
          2.6 Legal Names; Organizational Identification Number; Trade Names;
Change of Name; etc. The exact legal name of each Assignor, and the
organizational identification number (if any) of each Assignor, as of the date
hereof, is listed on Annex C hereto for such Assignor. No Assignor has or
operates in any jurisdiction under, or in the five years preceding the date
hereof has had or has operated in any jurisdiction under, any trade names,
fictitious names or other names except its legal name and such other trade or
fictitious names as are listed on Annex C hereto for such Assignor. No Assignor
shall change its legal name, organizational identification number (if any) or
assume or operate in any jurisdiction under any trade, fictitious or other name
except its legal name, organizational identification number and those trade
names in each case listed on Annex C hereto for such Assignor and those that may
be established in accordance with the immediately succeeding sentence of this
Section 2.6. No Assignor shall change its legal name or organizational
identification number or assume or operate in any jurisdiction under any new
trade, fictitious or other name or operate under any existing name in any
additional jurisdiction until (i) it shall have given to the Collateral Agent
not less than 15 days’ prior written notice of its intention so to do, clearly
describing such new name and/or jurisdiction and, in the case of a new name, the
jurisdictions in which such new name shall be used and providing such other
information in connection therewith as the Collateral Agent may reasonably
request, (ii) with respect to such new name and/or jurisdiction, it shall have
taken all action requested by the Collateral Agent as deemed necessary or
desirable, in the reasonable opinion of the Collateral Agent, to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect and
(iii) the Collateral Agent shall have received evidence that all other actions
(including, without limitation, the payment of all filing fees and taxes, if
any, payable in connection with such filings) have been taken, in order to
perfect (and maintain the perfection and priority of) the security interest
granted hereby. In addition, to the extent that any Assignor does not have an
organizational identification number on the date hereof and later obtains one,
such Assignor shall promptly thereafter notify the Collateral Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Collateral Agent to the extent necessary to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.
          2.7 Recourse. This Agreement is made with full recourse to such
Assignor and pursuant to and upon all the warranties, representations,
covenants, and agreements on the part of such Assignor contained herein, in the
other Credit Documents and the other Secured Debt Agreements, and otherwise in
writing in connection herewith or therewith.
          2.8 Jurisdiction and Type of Organization. The jurisdiction of
organization of each Assignor, and the type of organization of each Assignor, as
of the date hereof, is listed on Annex I hereto for such Assignor. No Assignor
shall change its jurisdiction of organization or its type of organization until
(i) it shall have given to the Collateral Agent not less than 15 days’ prior
written notice of intention so to do, clearly describing such new jurisdiction
of organization and/or type of organization and providing such other information
in connection therewith as the

7



--------------------------------------------------------------------------------



 



Collateral Agent may reasonably request and (ii) with respect to such new
jurisdiction of organization and/or type of organization, it shall have taken
all actions reasonably requested by the Collateral Agent to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect.
          2.9 Collateral in the Possession of a Bailee. If any Inventory or
other Goods (other than immaterial amounts of Inventory and Equipment) are at
any time in the possession of a bailee, the respective Assignor shall promptly
notify the Collateral Agent thereof and, if requested by the Collateral Agent,
shall use its reasonable best efforts to promptly obtain an acknowledgment from
such bailee, in form and substance reasonably satisfactory to the Collateral
Agent, that the bailee holds such Collateral for the benefit of the Collateral
Agent and shall act upon the instructions of the Collateral Agent, without the
further consent of the respective Assignor. The Collateral Agent agrees with the
Assignors that the Collateral Agent shall not give any such instructions unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by the respective Assignor with respect to any such
bailee.
          2.10 As-Extracted Collateral; Timber-to-be-Cut. As of the date hereof,
no Unrestricted Assignor owns, or expects to acquire, any property which
constitutes, or would constitute, As-Extracted Collateral or Timber-to-be-Cut.
If at any time after the date hereof any Unrestricted Assignor owns, acquires or
obtains rights to any As-Extracted Collateral or Timber-to-be-Cut, such
Unrestricted Assignor shall furnish the Collateral Agent with prompt written
notice thereof (which notice shall describe in reasonable detail the
As-Extracted Collateral and/or Timber-to-be-Cut and the locations thereof) and
shall take all actions as may be deemed reasonably necessary or desirable by the
Collateral Agent to perfect the security interest of the Collateral Agent
therein.
ARTICLE III
SPECIAL PROVISIONS CONCERNING
RECEIVABLES; CONTRACT RIGHTS; INSTRUMENTS
          3.1 Additional Representations and Warranties. As of the time when
each of its Receivables arises, each Assignor shall be deemed to have
represented and warranted that such Receivable, and all material records, papers
and documents relating thereto (if any) are genuine and in all material respects
what they purport to be, and that all papers and documents (if any) relating
thereto (i) will be the only original writings evidencing and embodying such
obligation of the account debtor named therein (other than copies created for
general accounting purposes) and (ii) will, to the knowledge of such Assignor,
evidence true and valid obligations of the account debtor named therein.
          3.2 Maintenance of Records. Each Assignor will keep and maintain at
its own cost and expense satisfactory and complete records of its Receivables
and Contracts, and such Assignor will make the same available to the Collateral
Agent for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times (i.e., during normal business hours) and upon reasonable prior
notice to such Assignor. If requested by the Collateral Agent while an

8



--------------------------------------------------------------------------------



 



Event of Default is in existence, such Assignor shall, at its own cost and
expense, deliver all tangible evidence of its Receivables and Contract Rights
(including, without limitation, copies of all documents evidencing the
Receivables and all Contracts) and such books and records to the Collateral
Agent or to its representatives (copies of which evidence and books and records
may be retained by such Assignor). If the Collateral Agent so directs, upon the
occurrence and during the continuance of an Event of Default, such Assignor
shall legend, in form and manner reasonably satisfactory to the Collateral
Agent, the Receivables and Contracts, as well as books, records and documents of
such Assignor evidencing or pertaining to such Receivables with an appropriate
reference to the fact that such Receivables and Contracts have been assigned to
the Collateral Agent and that the Collateral Agent has a security interest
therein.
          3.3 Modification of Terms; etc. No Assignor shall rescind or cancel
any indebtedness evidenced by any Receivable or under any Contract, or modify
any term thereof or make any adjustment with respect thereto, or extend or renew
the same, or compromise or settle any material dispute, claim, suit or legal
proceeding relating thereto, or sell any Receivable or Contract, or interest
therein, without the prior written consent of the Collateral Agent, except
(i) as permitted by Section 3.4 hereof and (ii) in accordance with such
Assignor’s reasonable business practices. Each Assignor will duly fulfill all
obligations on its part to be fulfilled under or in connection with all material
Receivables and Contracts and will do nothing to impair the rights of the
Collateral Agent in the Receivables or Contracts.
          3.4 Collection. Each Assignor shall endeavor in accordance with
reasonable business practices to cause to be collected from the account debtor
named in each of its Receivables or obligor under any Contract, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of such Receivable or Contract,
and apply forthwith upon receipt thereof all such amounts as are so collected to
the outstanding balance of such Receivable or under such Contract, except that,
so long as no Event of Default is then in existence in respect of which the
Collateral Agent has given notice that this exception is no longer applicable,
any Assignor may allow in the ordinary course of business as adjustments to
amounts owing under its Receivables and Contracts (i) an extension or renewal of
the time or times of payment, or settlement for less than the total unpaid
balance, which such Assignor finds appropriate in accordance with sound business
judgment and (ii) a refund or credit due as a result of returned or damaged
merchandise or improperly performed services. The reasonable costs and expenses
(including, without limitation, attorneys’ fees) of collection, whether incurred
by any Assignor or the Collateral Agent, shall be borne by such Assignor.
          3.5 Direction to Account Debtors; etc. Upon the occurrence and during
the continuance of a Noticed Event of Default, and if the Collateral Agent so
directs any Assignor, to the extent permitted by applicable law, such Assignor
agrees (x) to cause all payments on account of the Receivables and Contracts to
be made directly to the Cash Collateral Account, (y) that the Collateral Agent
may, at its option, directly notify the obligors with respect to any Receivables
and/or under any Contracts to make payments with respect thereto as provided in
preceding clause (x) and (z) that the Collateral Agent may enforce collection of
any Receivables or Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as the Assignor. The
Collateral Agent may apply any or all amounts then in, or thereafter deposited
in, the Cash Collateral Account in the manner provided

9



--------------------------------------------------------------------------------



 



in Section 7.4 of this Agreement. The reasonable costs and expenses (including
reasonable attorneys’ fees) of collection, whether incurred by any Assignor or
the Collateral Agent, shall be borne by such Assignor. The Collateral Agent
shall deliver a copy of each notice referred to in the preceding clause (y) to
the relevant Assignor; provided that, the failure of the Collateral Agent to so
notify such Assignor shall not affect the effectiveness of such notice or the
other rights of the Collateral Agent created by this Section 3.5.
          3.6 Instruments. If any Assignor owns or acquires any Instrument, such
Assignor will within 30 Business Days notify the Collateral Agent thereof, and
upon request by the Collateral Agent promptly deliver such Instrument (other
than checks payable to any Assignor and processed in the ordinary course of
business) to the Collateral Agent appropriately endorsed to the order of the
Collateral Agent as further security hereunder.
          3.7 Further Actions. Each Assignor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports and other assurances or instruments and take such further
steps, including any and all actions as may be necessary or required under the
Federal Assignment of Claims Act, relating to its Receivables, Contracts,
Instruments and other property or rights covered by the security interest hereby
granted, as the Collateral Agent may reasonably require to give effect to the
purposes of this Agreement.
          3.8 Assignors Remain Liable Under Receivables and Contracts. Anything
herein to the contrary notwithstanding, the Assignors shall remain liable under
each of the Receivables and each Contract to observe and perform all of the
conditions and obligations to be observed and performed by them thereunder, all
in accordance with the terms of the agreement giving rise to such Receivables or
such Contract. Neither the Collateral Agent nor any other Secured Creditor shall
have any obligation or liability under any Receivable (or any agreement giving
rise thereto) or any Contract by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Receivable or such Contract pursuant hereto, nor shall the
Collateral Agent or any other Secured Creditor be obligated in any manner to
perform any of the obligations of any Assignor under or pursuant to any
Receivable (or any agreement giving rise thereto) or any Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by them or as to the sufficiency of any performance by any party under
any Receivable (or any agreement giving rise thereto) or any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.
          3.9 Deposit Accounts; Etc. (a) No Unrestricted Assignor maintains, or
at any time after the date hereof shall establish or maintain, any demand, time,
savings, passbook or similar account, except for such accounts maintained with a
bank (as defined in Section 9-102 of the UCC) whose jurisdiction (determined in
accordance with Section 9-304 of the UCC) is within a State of the United
States, provided that an Unrestricted Assignor may maintain or establish an
account or accounts outside of the United States on terms, and in circumstances,
reasonably acceptable to the Collateral Agent, so long as (i) the aggregate
amount of cash in all such accounts maintained outside the United States
(exclusive of any amounts deposited in any

10



--------------------------------------------------------------------------------



 



such account representing monies from revenue generated exclusively from
operations outside the United States) shall not exceed $150,000,000 and (ii) the
aggregate amount of cash in all such accounts maintained outside the United
States in excess of the amount permitted in preceding clause (i) does not exceed
an amount reasonably satisfactory to the Collateral Agent (each such account
outside the United States meeting the foregoing requirements, a “Non-U.S.
Deposit Account”). Annex J hereto accurately sets forth, as of the date of this
Agreement, for each Unrestricted Assignor, each Deposit Account maintained by
such Unrestricted Assignor (including a description thereof and the respective
account number), the name of the respective bank with which such Deposit Account
is maintained, and the jurisdiction of the respective bank with respect to such
Deposit Account. For each Perfected Deposit Account, the respective Unrestricted
Assignor shall cause the bank with which the Perfected Deposit Account is
maintained to execute and deliver to the Collateral Agent, within 60 days after
the Fifth Restatement Effective Date or, if later, at the time of the
establishment of the respective Perfected Deposit Account, a “control agreement”
in the form of Annex L hereto (appropriately completed), with such changes
thereto as may be approved by the Collateral Agent (such approval not to be
unreasonably withheld). If any bank with which a Perfected Deposit Account is
maintained refuses to, or does not, enter into such a “control agreement”, then
the respective Unrestricted Assignor shall promptly (and in any event within
60 days after the Fifth Restatement Effective Date or, if later, 60 days after
the opening of such account) close the respective Perfected Deposit Account and
transfer all balances therein to the Cash Collateral Account or another
Perfected Deposit Account meeting the requirements of this Section 3.9. If any
bank with which a Perfected Deposit Account is maintained refuses to subordinate
all its claims with respect to such Perfected Deposit Account to the Collateral
Agent’s security interest therein on terms satisfactory to the Collateral Agent,
then the Collateral Agent, at its option, may (x) require that such Perfected
Deposit Account be terminated in accordance with the immediately preceding
sentence or (y) agree to a “control agreement” without such subordination,
provided that in such event the Collateral Agent may at any time, at its option,
subsequently require that such Perfected Deposit Account be terminated (within
60 days after notice from the Collateral Agent) in accordance with the
requirements of the immediately preceding sentence.
          (B) After the date hereof, no Unrestricted Assignor shall establish
any new demand, time, savings, passbook or similar account, except for Perfected
Deposit Accounts established and maintained with banks and meeting the
requirements of preceding clause (a). At the time any such Perfected Deposit
Account is established, the appropriate “control agreement” shall be entered
into in accordance with the requirements of preceding clause (a) and the
respective Unrestricted Assignor shall furnish to the Collateral Agent a
supplement to Annex J hereto containing the relevant information with respect to
the respective Perfected Deposit Account and the bank with which same is
established.
          3.10 Letter-of-Credit Rights. If any Unrestricted Assignor is at any
time a beneficiary under a letter of credit with a stated amount of $1,000,000
or more, such Unrestricted Assignor shall promptly notify the Collateral Agent
thereof and, at the request of the Collateral Agent, such Unrestricted Assignor
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, use its reasonable best efforts to (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under such letter of credit
or (ii) arrange for the Collateral

11



--------------------------------------------------------------------------------



 



Agent to become the transferee beneficiary of such letter of credit, with each
Unrestricted Assignor and the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be applied as provided
in this Agreement after the occurrence and during the continuance of a Noticed
Event of Default (it being understood and agreed that at any time prior to the
occurrence of a Noticed Event of Default, such proceeds shall be directed to the
relevant Assignor).
          3.11 Commercial Tort Claims. All Commercial Tort Claims of each
Unrestricted Assignor and any events or circumstances that would reasonably be
expected to give rise to any Commercial Tort Claims of each Unrestricted
Assignor as of the date of this Agreement are described in Annex K hereto. If
any Unrestricted Assignor shall at any time and from time to time after the date
hereof become aware of any Commercial Tort Claims or events or circumstances
that would reasonably be expected to give rise to a Commercial Tort Claim of
such Unrestricted Assignor, in an amount (taking the greater of the aggregate
claimed damages thereunder or the reasonably estimated value thereof) of
$1,000,000 or more, such Unrestricted Assignor shall (i) promptly notify the
Collateral Agent thereof in a writing signed by such Assignor and describing the
details thereof and shall grant to the Collateral Agent in such writing a
security interest in all such Commercial Tort Claims and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent and (ii) perform
all actions reasonably requested by the Collateral Agent to perfect such
security interest in such Commercial Tort Claims.
          3.12 Chattel Paper. Upon the request of the Collateral Agent made at
any time or from time to time, each Unrestricted Assignor shall promptly furnish
to the Collateral Agent a list of all Electronic Chattel Paper held or owned by
such Unrestricted Assignor. Furthermore, if requested by the Collateral Agent,
each Unrestricted Assignor shall promptly take all actions which are reasonably
practicable so that the Collateral Agent has “control” of all Electronic Chattel
Paper in accordance with the requirements of Section 9-105 of the UCC. Each
Unrestricted Assignor will promptly (and in any event within 10 days) following
any request by the Collateral Agent, deliver all of its Tangible Chattel Paper
to the Collateral Agent.
ARTICLE IV
SPECIAL PROVISIONS CONCERNING TRADEMARKS
          4.1 Additional Representations and Warranties. Each Assignor
represents and warrants as of the date hereof that it is the true and lawful
owner of the United States Patent and Trademark Office registrations, and
applications for registrations, of the Marks listed in Annex D, Part I attached
hereto. Annex D lists or otherwise describes all the United States Patent and
Trademark Office, or the equivalent office thereof in any foreign country,
registrations and applications for registrations, of the Marks that such
Assignor now uses in connection with its business. Each Assignor represents and
warrants as of the date hereof that: (i) the material registrations listed on
Annex D Part I are valid, subsisting and have not been cancelled; (ii) it is not
aware of any third-party claim that any of said material registrations or
applications for material registration with respect to a

12



--------------------------------------------------------------------------------



 



Mark is invalid or unenforceable; and (iii) it is not aware of any reason that
any of said material registrations or applications for registration with respect
to a Mark is invalid or unenforceable, or of any reason that any of said
material applications will not pass to registration. Each Assignor represents
and warrants as of the date hereof that except with respect to those marks set
forth in Annex D, Part II, it owns, or otherwise has the right to use all
material Marks that it uses. Each Assignor further warrants as of the date
hereof that it is not aware of any third party claiming that such Assignor’s use
of a Mark material to the operation of the Assignor’s business violates in any
material respect any property right of that party. Each Assignor represents and
warrants that upon the recordation of an Assignment of Security Interest in
United States Trademarks and Patents in the form of Annex G hereto in the United
States Patent and Trademark Office, together with filings on Form UCC-1 pursuant
to this Agreement, all filings, registrations and recordings necessary or
appropriate to perfect the security interest granted to the Collateral Agent in
the United States Marks covered by this Agreement under federal law will have
been accomplished. Each Assignor agrees to execute such an Assignment of
Security Interest in United States Trademarks and Patents covering all of such
Assignor’s right, title and interest in each United States Mark, and the
associated goodwill, of such Assignor, and to deliver to the Collateral Agent
the same. Each Assignor hereby grants to the Collateral Agent an absolute power
of attorney to sign, upon the occurrence and during the continuance of a Noticed
Event of Default, any document which may be required by the United States Patent
and Trademark Office in order to effect an absolute assignment of all such
Assignor’s right, title and interest in each United States Mark owned by an
Assignor, and record the same.
          4.2 Licenses and Assignments. Subject to the provisions of
Sections 4.4 and 4.5, each Assignor hereby agrees not to divest itself of any
right under a Mark other than in the ordinary course of business absent prior
written approval of the Collateral Agent.
          4.3 Infringements. Each Assignor agrees, promptly upon learning
thereof, to notify the Collateral Agent in writing of the name and address of,
and to furnish such pertinent information that may be available with respect to,
any party who may be infringing or otherwise violating in any material respect
any of such Assignor’s rights in and to any Mark material to the operation of
its business, or with respect to any party claiming that such Assignor’s use of
any Mark material to the operation of its business violates in any material
respect any property right of that party. Each Assignor further agrees, to
prosecute diligently any Person infringing in any material respect any Mark
owned by such Assignor in a manner consistent with its past practice and in
accordance with reasonable business practices.
          4.4 Preservation of Marks. Each Assignor agrees to use or license the
use of its Marks in interstate commerce during the time in which this Agreement
is in effect, sufficiently to preserve such Marks as trademarks or service marks
registered under the laws of the United States or the relevant foreign
jurisdiction; provided, that no Assignor shall be obligated to preserve any Mark
in the event such Assignor determines, in its reasonable business judgment, that
the preservation of such Mark is no longer necessary in the conduct of its
business.
          4.5 Maintenance of Registration. Each Assignor shall, at its own
expense, diligently process all documents required to maintain trademark
registrations, including but not limited to affidavits of use and applications
for renewals of registration in the United States Patent and Trademark Office or
equivalent governmental agency in any foreign jurisdiction for

13



--------------------------------------------------------------------------------



 



all of its Marks (excluding unregistered Marks), and shall pay all fees and
disbursements in connection therewith, and shall not abandon any such filing of
affidavit of use or any such application of renewal prior to the exhaustion of
all administrative and judicial remedies without prior written consent of the
Collateral Agent; provided, that no Assignor shall be obligated to maintain any
Mark or prosecute any such application for registration in the event that such
Assignor determines, in its reasonable business judgment, that such Mark or
application is no longer necessary in the conduct of its business.
          4.6 Future Registered Marks. If any Mark registration issues hereafter
to any Assignor as a result of any application now or hereafter pending before
the United States Patent and Trademark Office or equivalent governmental agency
in any foreign jurisdiction, at the time of the delivery (or required delivery)
of the annual or quarterly financial information of the Borrower to the Lenders
pursuant to Section 7.01(a) or (b), as the case may be, of the Credit Agreement,
except to the extent such application has been the subject of the delivery of a
grant of security substantially the same as the form of Annex G hereof to the
Collateral Agent, such Assignor shall deliver a copy of the related registration
certificate, and a grant of security in such mark to the Collateral Agent,
confirming the grant thereof hereunder, the form of such confirmatory grant to
be substantially the same as the form of Annex G hereof or in such other form as
may be reasonably acceptable to the Collateral Agent.
          4.7 Remedies. If a Noticed Event of Default shall occur and be
continuing, the Collateral Agent may, by written notice to the relevant
Assignor, take any or all of the following actions: (i) declare the entire
right, title and interest of such Assignor in and to each of the Marks, together
with all trademark rights and rights of protection to the same, vested, in which
event such rights, title and interest shall immediately vest, in the Collateral
Agent for the benefit of the relevant Secured Creditors pursuant to a trademark
security agreement substantially in the form of Annex G attached hereto,
pursuant to which all of such Assignor’s rights, title and interest in and to
the Marks are assigned to the Collateral Agent for the benefit of the relevant
Secured Creditors; (ii) take and use or sell the Marks and the goodwill of such
Assignor’s business symbolized by the Marks and the right to carry on the
business and use the assets of such Assignor in connection with which the Marks
have been used; and (iii) direct such Assignor to refrain, in which event such
Assignor shall refrain, from using the Marks in any manner whatsoever, directly
or indirectly, and, if requested by the Collateral Agent, change such Assignor’s
corporate name to eliminate therefrom any use of any Mark and execute such other
and further documents that the Collateral Agent may request to further confirm
this and to transfer ownership of the Marks and registrations and any pending
trademark application in the United States Patent and Trademark Office or any
equivalent governmental agency or office in any foreign jurisdiction to the
Collateral Agent.
ARTICLE V
SPECIAL PROVISIONS CONCERNING
TRADE SECRET RIGHTS, PATENTS AND COPYRIGHTS
          5.1 Additional Representations and Warranties. Except as set forth in
the Annexes attached hereto, each Assignor represents and warrants as of the
date hereof that it is

14



--------------------------------------------------------------------------------



 



the true and lawful owner or licensee of all rights in (i) all Trade Secrets,
(ii) the Patents of such Assignor listed in Annex E attached hereto and that
said Patents constitute all the patents and applications for patents that such
Assignor now owns and (iii) the Copyrights of such Assignor listed in Annex F
attached hereto and that said Copyrights constitute all the registered
copyrights and applications for copyright registrations that such Assignor now
owns. Except as set forth on Annex F, each Assignor further warrants as of the
date hereof that it is not aware of any third party claim that such Assignor’s
use of any patent or any copyright material to the operation of the Assignor’s
business infringes or will infringe any material patent or any material
copyright owned by or licensed to any third party or that such Assignor has
misappropriated any material Trade Secret owned by or licensed to any third
party. Each Assignor represents and warrants that upon the recordation of an
Assignment of Security Interest in United States Trademarks and Patents in the
form of Annex G hereto in the United States Patent and Trademark Office and the
recordation of an Assignment of Security Interest in United States Copyrights in
the form of Annex H hereto in the United States Copyright Office, together with
filings on Form UCC-1 pursuant to this Agreement, all filings, registrations and
recordings necessary or appropriate to perfect the security interest granted to
the Collateral Agent in the United States Patents and United States Copyrights
covered by this Agreement under federal law will have been accomplished. Upon
obtaining any Patent, each Assignor agrees to execute an Assignment of Security
Interest in United States Trademarks and Patents, except to the extent the
application therefor has been the subject of the delivery of a grant of security
substantially the same as the form of Annex G or H hereto to the Collateral
Agent, covering all right, title and interest in each United States Patent of
such Assignor and to deliver same to the Collateral Agent, and upon obtaining
any registration of a Copyright, to execute such an Assignment of Security
Interest in United States Copyrights, except to the extent the application
therefor has been the subject of the delivery of a grant of security
substantially the same as the form of Annex G or H hereto to the Collateral
Agent, covering all right, title and interest in each such registered United
States Copyright of such Assignor and to deliver same to the Collateral Agent.
Each Assignor hereby grants to the Collateral Agent an absolute power of
attorney to sign, upon the occurrence and during the continuance of any Event of
Default, any document which may be required by the U.S. Patent and Trademark
Office or equivalent governmental agency in any foreign jurisdiction or the U.S.
Copyright Office or equivalent governmental agency in any foreign jurisdiction
in order to effect an absolute assignment of all right, title and interest in
each Patent and Copyright, and to record the same.
          5.2 Licenses and Assignments. Subject to the provisions of
Sections 5.4 and 5.5, each Assignor hereby agrees not to divest itself of any
right under a Patent or Copyright other than in the ordinary course of business
absent prior written approval of the Collateral Agent.
          5.3 Infringements. Each Assignor agrees, promptly upon learning
thereof, to furnish the Collateral Agent in writing with all pertinent
information available to such Assignor with respect to any material infringement
or other violation of such Assignor’s rights in any Patent or Copyright, in each
case material to its business, or with respect to any claim that the practice of
any Patent or the use of any work of authorship with respect to which there
exists a Copyright, in each case material to its business, violates in any
material respect any property right of a third party or with respect to any
misappropriation of any Trade Secret material to its business or any claim that
the practice of any Trade Secret material to its business violates any

15



--------------------------------------------------------------------------------



 



property right of a third party. To the extent consistent with its past practice
and in accordance with reasonable business practices, each Assignor further
agrees, to prosecute diligently any Person materially infringing any Patent or
Copyright owned by such Assignor or any Person misappropriating any Trade
Secret.
          5.4 Maintenance of Patents or Copyrights. At its own expense, each
Assignor shall make timely payment of all post-issuance fees required to
maintain in force rights under each of its Patents and Copyrights; provided,
that no Assignor shall be obligated to maintain any Patent in the event such
Assignor determines, in its reasonable business judgment, that the maintenance
of such Patent is no longer necessary in the conduct of its business.
          5.5 Prosecution of Patent or Copyright Application. At its own
expense, each Assignor shall diligently prosecute all applications for
(i) Patents of such Assignor listed on Annex E hereto and (ii) Copyrights listed
on Annex F hereto, and, in each case, shall not abandon any such application
prior to exhaustion of all administrative and judicial remedies, absent written
consent of the Collateral Agent, provided that no Assignor shall be obligated to
prosecute or maintain any Patent or Copyright in the event such Assignor
determines it is no longer necessary in the conduct of its business.
          5.6 Other Patents and Copyrights. At the time of the delivery (or
required delivery) of the annual or quarterly financial information of the
Borrower to the Lenders pursuant to Section 7.01(a) or (b), as the case may be,
of the Credit Agreement, the relevant Assignor shall, except to the extent the
application therefor has been the subject of the delivery of a grant of security
substantially the same as the form of Annex G or H hereto to the Collateral
Agent, deliver to the Collateral Agent information of the type required by Annex
E or Annex F hereto (as applicable) relating to each newly acquired or issued
Patent or Copyright, as the case may be, with a grant of security as to such
Patent or Copyright, as the case may be, confirming the grant thereof hereunder,
the form of such confirmatory grant to be substantially in the form of Annex G
or Annex H, as the case may be, hereto; provided, that no Assignor (i) shall be
obligated to prosecute any application in the event such Assignor determines, in
its reasonable business judgment, that such application is no longer necessary
in the conduct of its business and (ii) shall be obligated to provide a copy of
a Patent application or any other information with respect to an application for
a Patent or Copyright registration (other than the application date and filing
number and such other identifying information necessary to perfect a security
interest in the respective Patent or Copyright) if such Assignor reasonably
believes such information is confidential or such disclosure would materially
impair or prejudice Assignor’s rights under such application or registration.
          5.7 Remedies. If a Noticed Event of Default shall occur and be
continuing, the Collateral Agent may by written notice to the relevant Assignor
take any or all of the following actions: (i) declare the entire right, title
and interest of such Assignor in each of the Patents and Copyrights vested, in
which event such right, title and interest shall immediately vest in the
Collateral Agent for the benefit of the relevant Secured Creditors, pursuant to
a patent security agreement or copyright security agreement, as the case may be,
substantially in the form of Annex G or Annex H, respectively, executed by such
Assignor and filed on the date hereof, pursuant to which all of such Assignor’s
right, title, and interest to such Patents and Copyrights are assigned to the
Collateral Agent for the benefit of the relevant Secured Creditors; (ii) take

16



--------------------------------------------------------------------------------



 



and practice, use or sell the Patents and Copyrights; (iii) direct such Assignor
to refrain, in which event such Assignor shall refrain, from practicing the
Patents and using the Copyrights directly or indirectly, and such Assignor shall
execute such other and further documents as the Collateral Agent may request
further to confirm this and to transfer ownership of the Patents and Copyrights
to the Collateral Agent for the benefit of the relevant Secured Creditors.
ARTICLE VI
PROVISIONS CONCERNING ALL COLLATERAL
          6.1 Protection of Collateral Agent’s Security. Each Assignor will at
all times keep its Inventory and Equipment insured in favor of the Collateral
Agent, at its own expense, to the extent required by the Credit Agreement;
copies of all policies or certificates with respect to such insurance (i) shall
be endorsed to the Collateral Agent’s reasonable satisfaction for the benefit of
the Collateral Agent (including, without limitation, by naming the Collateral
Agent as loss payee and the Collateral Agent and the other relevant Secured
Creditors as additional insureds), (ii) shall state that such insurance policies
shall not be cancelled or materially revised without at least 30 days’ (or at
least 10 days’ in the case of nonpayment of premium) prior written notice
thereof by the insurer to the Collateral Agent and (iii) shall be deposited with
the Collateral Agent. If any Assignor shall fail to insure such Inventory or
Equipment to the extent required by the Credit Agreement, or if any Assignor
shall fail to so endorse and deposit copies of all policies or certificates with
respect thereto, the Collateral Agent shall have the right (but shall be under
no obligation), upon prior written notice to such Assignor, to procure such
insurance and such Assignor agrees to reimburse the Collateral Agent for all
reasonable costs and expenses of procuring such insurance. Except as otherwise
provided in the Credit Agreement, the Collateral Agent shall apply any proceeds
of such insurance required after a Noticed Event of Default in accordance with
Section 7.4 (it being understood that so long as no Noticed Event of Default has
occurred and is continuing, the Collateral Agent will release any interest it
has in the proceeds of any casualty insurance to the Assignors). Each Assignor
assumes all liability and responsibility in connection with the Collateral
acquired by it and the liability of such Assignor to pay its Obligations shall
in no way be affected or diminished by reason of the fact that such Collateral
may be lost, destroyed, stolen, damaged or for any reason whatsoever unavailable
to such Assignor.
          6.2 Further Actions. Each Assignor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such lists, descriptions and designations of its Collateral,
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Collateral Agent
deems reasonably appropriate or advisable to perfect, preserve or protect its
security interest in the Collateral.
          6.3 Financing Statements. Each Assignor agrees to execute and deliver
to the Collateral Agent such financing statements, in form acceptable to the
Collateral Agent, as the

17



--------------------------------------------------------------------------------



 



Collateral Agent may from time to time reasonably request or as are reasonably
necessary or desirable in the reasonable opinion of the Collateral Agent to
establish and maintain a valid, enforceable, first priority perfected security
interest in the Collateral (subject to the Permitted Liens) as provided herein
and the other rights and security contemplated hereby all in accordance with the
UCC as enacted in any and all relevant jurisdictions or any other relevant law.
Each Assignor will pay any applicable filing fees, recordation taxes and related
expenses. Each Assignor hereby authorizes the Collateral Agent to file any such
financing statements (including, without limitation, (x) financing statements
which list the Collateral specifically and/or “all assets” as collateral and (y)
“in lieu of” financing statements) without the signature of such Assignor where
permitted by law.
          6.4 Additional Information. Each Assignor will, at its own expense,
from time to time upon the reasonable request of the Collateral Agent, promptly
(and in any event within 10 days after its receipt of the respective request)
furnish to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent. Without limiting
the forgoing, each Assignor agrees that it shall promptly (and in any event
within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such updated Annexes hereto as may from time to time be
reasonably requested by the Collateral Agent.
ARTICLE VII
REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT
          7.1 Remedies; Obtaining the Collateral Upon Default. Each Assignor
agrees that, if a Noticed Event of Default shall have occurred and be
continuing, then and in every such case, subject to any mandatory requirements
of applicable law then in effect, the Collateral Agent, in addition to any
rights now or hereafter existing under applicable law and under the other
provisions of this Agreement, shall have all rights as a secured creditor under
the UCC in all relevant jurisdictions and such additional rights and remedies to
which a secured creditor is entitled under the laws in effect in all relevant
jurisdictions and may also:
     (i) personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from such Assignor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon such Assignor’s premises where any of
the Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;
     (ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Receivables and the Contracts)
constituting the Collateral to make any payment required by the terms of such
instrument or agreement directly to the Collateral Agent and may exercise any
and all remedies of such Assignor in respect of such Collateral;

18



--------------------------------------------------------------------------------



 



     (iii) instruct all banks which have entered into a control agreement with
the Collateral Agent to transfer all moneys, securities and instruments held by
such depository bank to the Cash Collateral Account and withdraw all moneys,
securities and instruments in the Cash Collateral Account for application to the
Obligations in accordance with Section 7.4 hereof;
     (iv) sell, assign or otherwise liquidate, or direct such Assignor to sell,
assign or otherwise liquidate, any or all of the Collateral or any part thereof
in accordance with Section 7.2 hereof, and take possession of the proceeds of
any such sale or liquidation;
     (v) take possession of the Collateral or any part thereof, by directing
such Assignor in writing to deliver the same to the Collateral Agent at any
place or places reasonably designated by the Collateral Agent, in which event
such Assignor shall at its own expense:
     (A) forthwith cause the same to be moved to the place or places so
designated by the Collateral Agent and there delivered to the Collateral Agent,
     (B) store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 7.2, and
     (C) while the Collateral shall be so stored and kept, provide such guards,
other security and maintenance services as shall be necessary to protect the
same and to preserve and maintain them in good condition;
     (vi) license or sublicense whether on an exclusive or nonexclusive basis,
any Marks, Patents or Copyrights included in the Collateral for such term and on
such conditions and in such manner as the Collateral Agent shall in its sole
judgment determine;
     (vii) apply any moneys constituting Collateral or proceeds thereof in
accordance with Section 7.4; and
     (viii) take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607 of the UCC
(it being understood that such Assignor’s obligation so to deliver the
Collateral is of the essence of this Agreement and that, accordingly, upon
application to a court of equity having jurisdiction, the Collateral Agent shall
be entitled to a decree requiring specific performance by such Assignor of said
obligation). By accepting the benefits of this Agreement and each other Security
Document, the Secured Creditors expressly acknowledge and agree that (x) this
Agreement and each other Security Document may be enforced only by the action of
the Collateral Agent acting upon the instructions of the Required Lenders or, if
the CA Termination Date has occurred, the holders of a majority of the
outstanding principal amount of all remaining Obligations, provided that if
prior to the CA Termination Date a payment default with respect to at least
$300,000,000 principal amount in the aggregate of New Senior Notes and/or
Refinancing Senior Notes has continued for at least 180 days (and such defaulted
payment has not been

19



--------------------------------------------------------------------------------



 



received pursuant to a drawing under any letter of credit), the holders of a
majority of the outstanding principal amount of the Indebtedness subject to such
payment default or defaults can direct the Collateral Agent to commence and
continue enforcement of the Liens created hereunder, which the Collateral Agent
shall comply with subject to receiving any indemnity which it reasonably
requests, provided further that the Collateral Agent shall thereafter comply
only with the directions of the Required Lenders as to carrying out such
enforcement so long as such directions are not adverse to the aforesaid
directions of the holders of Indebtedness subject to such payment default or
defaults, and (y) no other Secured Creditor shall have any right individually to
seek to enforce or to enforce this Agreement or any other Security Document or
to realize upon the security to be granted hereby or thereby, it being
understood and agreed that such rights and remedies shall be exercised
exclusively by the Collateral Agent for the benefit of the Secured Creditors as
their interest may appear upon the terms of this Agreement and the other
Security Documents.
          7.2 Remedies; Disposition of the Collateral. Upon the occurrence and
continuance of a Noticed Event of Default, any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 and any other Collateral
whether or not so repossessed by the Collateral Agent, may be sold, assigned,
leased or otherwise disposed of under one or more contracts or as an entirety,
and without the necessity of gathering at the place of sale the property to be
sold, and in general in such manner, at such time or times, at such place or
places and on such terms as the Collateral Agent may, in compliance with any
mandatory requirements of applicable law, determine to be commercially
reasonable. Any of the Collateral may be sold, leased or otherwise disposed of,
in the condition in which the same existed when taken by the Collateral Agent or
after any overhaul or repair which the Collateral Agent shall determine to be
commercially reasonable. Any such disposition which shall be a private sale or
other private proceedings permitted by such requirements shall be made upon not
less than ten (10) days’ written notice to the relevant Assignor specifying the
time at which such disposition is to be made and the intended sale price or
other consideration therefor, and shall be subject, for the ten (10) days after
the giving of such notice, to the right of the relevant Assignor or any nominee
of such Assignor to acquire the Collateral involved at a price or for such other
consideration at least equal to the intended sale price or other consideration
so specified. Any such disposition which shall be a public sale permitted by
such requirements shall be made upon not less than ten (10) days’ written notice
to the relevant Assignor specifying the time and place of such sale and, in the
absence of applicable requirements of law, shall be by public auction (which
may, at the Collateral Agent’s option, be subject to reserve), after publication
of notice of such auction not less than 10 days prior thereto in one newspaper
in general circulation in the City of New York and one newspaper in general
circulation in Winston Salem, North Carolina. To the extent permitted by any
such requirement of law, the Collateral Agent on behalf of the Secured Creditors
(or certain of them) may bid for and become the purchaser (by bidding in the
Obligations or otherwise) of the Collateral or any item thereof, offered for
sale in accordance with this Section without accountability to the relevant
Assignor (except to the extent of surplus money received as provided in
Section 7.4). If, under mandatory requirements of applicable law, the Collateral
Agent shall be required to make disposition of the Collateral within a period of
time which does not permit the giving of notice to the relevant Assignor as
hereinabove specified, the Collateral Agent need give such Assignor only such
notice of disposition as shall be reasonably practicable in view of such
mandatory requirements of applicable law.

20



--------------------------------------------------------------------------------



 



          7.3 Waiver of Claims. Except as otherwise provided in this Agreement,
EACH ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE
AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION
OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH SUCH ASSIGNOR WOULD OTHERWISE HAVE
UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE, and
such Assignor hereby further waives, to the extent permitted by law:
     (i) all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct;
     (ii) all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder; and
     (iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.
          7.4 Application of Proceeds. (a) All moneys collected by the
Collateral Agent upon any sale, other disposition of or other realization upon
any Collateral, together with all other moneys received by the Collateral Agent
hereunder (collectively, the “Collateral Proceeds”), shall be applied as
follows:
     (i) first, to the payment of all Obligations owing to the Collateral Agent
of the type described in clauses (vi), (vii) and (viii) of the definition of
“Obligations” contained in Article IX hereof;
     (ii) second, to the extent proceeds of the sale, any disposition of or
other realization upon any item of Collateral remain after the application
pursuant to preceding clause (i), an amount equal to the outstanding Applicable
Obligations secured by such item of Collateral shall be paid to the Secured
Creditors as their interests may appear, with (x) each Secured Creditor
receiving an amount equal to its outstanding Applicable Obligations secured by
such item of Collateral or, if the proceeds are insufficient to pay in full all
such Applicable Obligations, its Pro Rata Share of the amount so remaining to

21



--------------------------------------------------------------------------------



 



be distributed and (y) in the case of the Credit Document Obligations, the New
Senior Notes Obligations and the Refinancing Senior Notes Obligations included
in such Applicable Obligations, any such amount to be applied (1) first to the
payment of interest in respect of the unpaid principal amount of Loans, New
Senior Notes or Refinancing Senior Notes, as the case may be, (2) second to the
payment of principal of Loans, New Senior Notes or Refinancing Senior Notes, as
the case may be, and (3) third to the other Credit Document Obligations, New
Senior Notes Obligations or Refinancing Senior Notes Obligations, as the case
may be; and
     (iii) third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) and (ii), to the relevant Assignor or, to the
extent directed by such Assignor or a court of competent jurisdiction, to
whomever may be lawfully entitled to receive such surplus.
          (b) For purposes of this Agreement, “Pro Rata Share” shall mean when
calculating a Secured Creditor’s portion of any distribution or amount pursuant
to Section 7.4(a), the amount (expressed as a percentage) equal to a fraction
the numerator of which is the then outstanding amount of the relevant Applicable
Obligations secured by the relevant item of Collateral owed such Secured
Creditor and the denominator of which is the then outstanding amount of all
Applicable Obligations secured by the relevant item of Collateral.
          (c) All payments required to be made to the (i) Lender Creditors
hereunder shall be made to the Administrative Agent for the account of the
respective Lender Creditors, (ii) Credit Card Issuers hereunder shall be made to
the Credit Card Issuer(s) under the applicable Secured Credit Card Agreement,
(iii) Hedging Creditors hereunder shall be made to the paying agent under the
applicable Secured Hedging Agreement or, in the case of Secured Hedging
Agreements without a paying agent, directly to the applicable Hedging Creditors,
(iv) New Senior Notes Creditors hereunder shall be made to the New Senior Notes
Trustee for the account of the respective New Senior Notes Creditors, and
(v) Refinancing Senior Notes Creditors hereunder shall be made to the
Refinancing Senior Notes Trustee for the account of the respective Refinancing
Senior Notes Creditors.
          (d) For purposes of applying payments received in accordance with this
Section 7.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent for a determination of the outstanding Credit Document
Obligations, (ii) any Credit Card Issuer for a determination of the outstanding
Credit Card Obligations owed to such Credit Card Issuer, (iii) any Hedging
Creditor for a determination of the outstanding Hedging Obligations owed to such
Hedging Creditor, (iv) the New Senior Notes Trustee for a determination of the
outstanding New Senior Notes Obligations, and (v) the Refinancing Senior Notes
Trustee for a determination of the outstanding Refinancing Senior Notes
Obligations. Unless it has actual knowledge (including by way of written notice
from a Secured Creditor) to the contrary, the Administrative Agent under the
Credit Agreement, in furnishing information pursuant to the preceding sentence,
and the Collateral Agent, in acting hereunder, shall be entitled to assume that
no Credit Document Obligations other than principal, interest and regularly
accruing fees are owing to any Lender Creditor.

22



--------------------------------------------------------------------------------



 



          (e) It is understood that each Assignor shall remain liable to the
extent of any deficiency between (x) the amount of the obligations for which it
is liable directly or as a Guarantor that are satisfied with proceeds of the
Collateral and (y) the aggregate outstanding amount of such Obligations.
          7.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given under this Agreement or any other
Secured Debt Agreement or now or hereafter existing at law or in equity, or by
statute and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time or simultaneously
and as often and in such order as may be deemed expedient by the Collateral
Agent. All such rights, powers and remedies shall be cumulative and the exercise
or the beginning of exercise of one shall not be deemed a waiver of the right to
exercise of any other or others. No delay or omission of the Collateral Agent in
the exercise of any such right, power or remedy and no renewal or extension of
any of the Obligations shall impair any such right, power or remedy or shall be
construed to be a waiver of any Default or Event of Default or an acquiescence
therein. In the event that the Collateral Agent shall bring any suit to enforce
any of its rights hereunder and shall be entitled to judgment, then in such suit
the Collateral Agent may recover expenses, including attorneys’ fees, and the
amounts thereof shall be included in such judgment.
          7.6 Discontinuance of Proceedings. In case the Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted (except to the extent of a determination
adverse to the Collateral Agent in such a proceeding).
ARTICLE VIII
INDEMNITY
          8.1 Indemnity. (a) Each Assignor jointly and severally agrees to
indemnify, reimburse and hold the Collateral Agent, each other Secured Creditor
and their respective successors, permitted assigns, employees, agents and
servants (hereinafter in this Section 8.1 referred to individually, as
“Indemnitee,” and collectively as “Indemnitees”) harmless from any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
suits, judgments and any and all reasonable costs and expenses (including
reasonable attorneys’ fees and expenses) (for the purposes of this Section 8.1
the foregoing are collectively called “expenses”) of whatsoever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Agreement, or the documents executed in
connection herewith or in any other way connected with the enforcement of any of
the terms of, or the preservation of any rights hereunder, or in any way
relating to or arising out

23



--------------------------------------------------------------------------------



 



of the manufacture, ownership, ordering, purchase, delivery, control,
acceptance, lease, financing, possession, operation, condition, sale, return or
other disposition, or use of the Collateral (including, without limitation,
latent or other defects, whether or not discoverable), the violation of the laws
of any country, state or other governmental body or unit, any tort (including,
without limitation, claims arising or imposed under the doctrine of strict
liability, or for or on account of injury to or the death of any Person
(including any Indemnitee), or property damage), or contract claim; provided
that no Indemnitee shall be indemnified pursuant to this Section 8.1(a) for
expenses, losses, damages or liabilities to the extent caused by the gross
negligence or wilful misconduct of such Indemnitee. Each Assignor agrees that
upon written notice by any Indemnitee of the assertion of such a liability,
obligation, loss, damage, penalty, claim, demand, action, judgment or suit, such
Assignor shall assume full responsibility for the defense thereof. Each
Indemnitee agrees to use its best efforts to promptly notify such Assignor of
any such assertion of which such Indemnitee has knowledge.
          (b) Without limiting the application of Section 8.1(a), each Assignor
agrees, jointly and severally, to pay, or reimburse the Collateral Agent for (if
the Collateral Agent shall have incurred fees, costs or expenses because such
Assignor shall have failed to comply with its obligations under this Agreement)
any and all reasonable fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation or protection of the
Collateral Agent’s Liens on, and security interest in, the Collateral,
including, without limitation, all fees and taxes in connection with the
recording or filing of instruments and documents in public offices, payment or
discharge of any taxes or Liens upon or in respect of the Collateral, premiums
for insurance with respect to the Collateral and all other reasonable fees,
costs and expenses in connection with protecting, maintaining or preserving the
Collateral and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral. Any reference in this
Agreement, to “fees of counsel” or other similar phraseology shall mean the
actual and reasonable fees incurred at customary and reasonable hourly rates in
the jurisdiction in which the services of such counsel are performed, not
pursuant to any statutory formula or percentage calculation.
          (c) Without limiting the application of Section 8.1(a) or (b), each
Assignor jointly and severally agrees to pay, indemnify and hold each Indemnitee
harmless from and against any loss, costs, damages and expenses which such
Indemnitee may suffer, expend or incur in consequence of or growing out of any
material misrepresentation by an Assignor in this Agreement, or in any statement
or writing contemplated by or made or delivered pursuant to or in connection
with this Agreement.
          (d) If and to the extent that the obligations of any Assignor under
this Section 8.1 are unenforceable for any reason, each Assignor hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
          8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Assignor contained in this Article VIII shall
continue in full force and effect notwithstanding the full payment of all the

24



--------------------------------------------------------------------------------



 



Notes issued under the Credit Agreement, the termination of all Secured Hedging
Agreements, the full payment of all New Senior Notes issued under the New Senior
Notes Indenture, the full payment of all Refinancing Senior Notes issued under
the Refinancing Senior Notes Indenture and the payment of all of the other
Obligations and notwithstanding the discharge thereof.
ARTICLE IX
DEFINITIONS
          The following terms shall have the meanings herein specified unless
the context otherwise requires. Such definitions shall be equally applicable to
the singular and plural forms of the terms defined.
          “Additional Senior Notes” shall have the meaning provided in the
Credit Agreement.
          “Administrative Agent” shall have the meaning provided in the recitals
to this Agreement.
          “Agreement” shall mean this Security Agreement, as the same may be
modified, supplemented or amended from time to time in accordance with its
terms.
          “As-Extracted Collateral” shall mean “as-extracted collateral” as such
term is defined in the UCC.
          “Assignor” shall have the meaning specified in the first paragraph of
this Agreement.
          “Applicable Obligations” shall mean (i) for each Assignor that is a
Specified RAI Senior Notes Assignor, all the Obligations and (ii) for each
Assignor that is not a Specified RAI Senior Notes Assignor, all the Obligations
other than the New Senior Notes Obligations and the Refinancing Senior Notes
Obligations, provided that (x) the New Senior Notes Obligations shall be
excluded from the Applicable Obligations of a Specified RAI Senior Notes
Assignor to the extent the New Senior Notes Documents do not require the New
Senior Notes Obligations to be secured pursuant to this Agreement and (y) the
Refinancing Senior Notes Obligations shall be excluded from the Applicable
Obligations of a Specified RAI Senior Notes Assignor to the extent the
Refinancing Senior Notes Documents do not require the Refinancing Senior Notes
Obligations to be secured pursuant to this Agreement.
          “Business Day” means any day excluding Saturday, Sunday and any day
which shall be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law to close.
          “CA Termination Date” shall have the meaning provided in Section 10.9
hereof.

25



--------------------------------------------------------------------------------



 



          “Cash Collateral Account” shall mean a non-interest bearing cash
collateral account maintained with, and in the sole dominion and control of, the
Collateral Agent for the benefit of the Secured Creditors as their interests may
appear.
          “Chattel Paper” shall mean “chattel paper” as such term is defined in
the UCC. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.
          “Class” shall have the meaning provided in Section 10.2 hereof.
          “Collateral” shall have the meaning provided in Section 1.1(a) hereof.
          “Collateral Agent” shall have the meaning specified in the first
paragraph of this Agreement.
          “Collateral Proceeds” shall have the meaning provided in
Section 7.4(a) hereof.
          “Commercial Tort Claims” shall mean “commercial tort claims” as such
term is defined in the UCC.
          “Contract Rights” shall mean all rights of any Assignor under each
Contract, including, without limitation, (i) any and all rights to receive and
demand payments under any or all Contracts and Excluded Contracts, (ii) any and
all rights to receive and compel performance under any or all Contracts and
(iii) any and all other rights, interests and claims now existing or in the
future arising in connection with any or all Contracts.
          “Contracts” shall mean all contracts between an Assignor and one or
more additional parties (including, without limitation, any Secured Credit Card
Agreement, any Secured Hedging Agreement and related documents entered into in
connection therewith) to the extent the grant by an Assignor of a security
interest pursuant to this Agreement in its right, title and interest in any such
contract is not prohibited by such contract (or, if prohibited, the consent of
each other party to such grant of a security interest is obtained) and would not
give any other party to such contract the right to terminate, or automatically
result in the termination of, such other party’s obligations thereunder or the
Assignor’s rights thereunder (those contracts where such grant is so prohibited
(and consent not obtained) or resulting in such a right of, or automatic,
termination are referred to herein as “Excluded Contracts”).
          “Copyrights” shall mean any United States or foreign copyright filed
or registered by any Assignor now or hereafter, in the United States Copyright
Office or the equivalent thereof in any foreign country, as well as any
application for a United States or foreign copyright registration now or
hereafter made with the United States Copyright Office or the equivalent thereof
in any foreign jurisdiction by any Assignor.
          “Credit Agreement” shall have the meaning provided in the recitals of
this Agreement.
          “Credit Card Issuer” shall have the meaning provided in the recitals
of this Agreement.

26



--------------------------------------------------------------------------------



 



          “Credit Card Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article IX.
          “Credit Document Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article IX.
          “Deposit Accounts” shall mean all “deposit accounts” as such term is
defined in the UCC; provided that the term “Deposit Account” shall not include
(i) any Excluded Escrow Account and (ii) any Deposit Account (defined as
provided above without regard to this proviso) of Lane or Santa Fe.
          “Designated RAI Senior Notes Collateral” shall mean, with respect to
any Specified RAI Senior Notes Assignor, Collateral owned by such Specified RAI
Senior Notes Assignor consisting of (i) any Principal Property of such Specified
RAI Senior Notes Assignor and (ii) all indebtedness and other obligations owing
by Reynolds Tobacco owned or held by such Specified RAI Senior Notes Assignor.
          “Documents” shall mean “documents” as such term is defined in the UCC.
          “Electronic Chattel Paper” shall mean “electronic chattel paper” as
such term is defined in the UCC.
          “Equipment” shall mean any “equipment,” as such term is defined in the
UCC, now or hereafter owned by any Assignor and, in any event, shall include,
but shall not be limited to, all machinery, equipment, furnishings, fixtures now
or hereafter owned by such Assignor and any and all additions, substitutions and
replacements of any of the foregoing and all accessories hereto, wherever
located, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto but excluding Equipment to the
extent it is subject to a Permitted Lien and the terms of the Indebtedness
securing such Permitted Liens prohibits assignment or granting of a security
interest in such Assignor’s rights and obligations thereunder.
          “Event of Default” shall mean any Event of Default under the Credit
Agreement, any “event of default” under the New Senior Notes Documents or the
Refinancing Senior Notes Documents or any payment default, after any applicable
grace period, under any Secured Credit Card Agreement or any Secured Hedging
Agreement.
          “Exchange Senior Notes” shall have the meaning provided in the Credit
Agreement.
          “Excluded Contracts” shall have the meaning provided in the definition
of Contracts.
          “Excluded Deposit Account” shall mean (i) the Cash Collateral Account,
(ii) payroll accounts, (iii) accounts used solely for disbursement purposes,
(iv) up to ten certificates of deposit established with various Lenders
identified as “Excluded Deposit Accounts” and set forth from time to time on
Annex J hereto (provided that such certificates of deposit shall be “Excluded
Deposit Accounts” only so long as the aggregate amount of cash and

27



--------------------------------------------------------------------------------



 




cash equivalents on deposit in such accounts does not exceed $1,000,000 at any
time) and (v) each Non-U.S. Deposit Account.
          “Excluded Escrow Accounts” shall mean (i) the account maintained with
the Bank of New York in which cash has been deposited for the benefit of certain
former shareholders of Nabisco Group Holdings, (ii) escrow accounts which
collateralize litigation appeal bonds or judgments being appealed by an Assignor
and (iii) escrow accounts created pursuant to the terms of the Master Settlement
Agreement; provided that, notwithstanding the foregoing, in the event that any
funds held in any escrow accounts described in clause (iii) of this definition
are returned or otherwise revert to the Borrower or its Subsidiaries, such funds
shall automatically constitute “Collateral” as defined in this Agreement.
          “Excluded Unperfected Collateral” shall mean and include (i) Excluded
Deposit Accounts (other than the Cash Collateral Account), (ii) any motor
vehicles or similar titled property a security interest over which may not be
perfected by the filing of a UCC-1 financing statement in the relevant
jurisdiction, (iii) Patents, Trademarks and Copyrights acquired or issued after
the date of this Agreement during (and only during) the period from such date of
acquisition or issuance to and including the 15th day following the date of the
required delivery of a confirmatory grant of security interest therein pursuant
to Section 4.6 or Section 5.6, as the case may be, (iv) during the 60 day period
prior to the required delivery of a “control agreement” with respect to a
Perfected Deposit Account pursuant to Section 3.9, the respective such Perfected
Deposit Account and (v) any Collateral acquired after the Fifth Restatement
Effective Date (or, if later, a given Trigger Date) during (and only during) the
period from such date of acquisition thereof to and including the 15th day
following such acquisition.
          “General Intangibles” mean “general intangibles” as such term is
defined in the UCC, but excluding those General Intangibles constituting
Excluded Contracts (other than any Receivable or any money(ies) due or to become
due under any such Excluded Contract).
          “Goods” shall mean “goods” as such term is defined in the UCC.
          “Health-Care-Insurance Receivable” shall mean any
“health-care-insurance receivable” as such term is defined in the UCC.
          “Hedging Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Hedging Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article IX.
          “Indemnitee” shall have the meaning provided in Section 8.1 hereof.
          “Initial New Senior Notes” shall mean, collectively, (i) the
Borrower’s 7.25% Senior Secured Notes due 2013 in an initial aggregate principal
amount equal to $625,000,000, (ii) the Borrower’s 7.625% Senior Secured Notes
due 2016 in an initial aggregate principal amount equal to $775,000,000, and
(iii) the Borrower’s 7.75% Senior Secured Notes due 2018 in an initial aggregate
principal amount equal to $250,000,000, in each case issued pursuant to the New
Senior Notes Indenture, as in effect on the Fourth Restatement Effective Date
and as the

28



--------------------------------------------------------------------------------



 



same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and the Credit Agreement.
          “Instrument” shall mean “instrument” as such term is defined in the
UCC; provided that the term “Instrument” shall not include (x) any Instrument
(as defined above in the absence of this proviso) pledged pursuant to the Pledge
Agreement or (y) the LSB Note (as defined in the Pledge Agreement).
          “Inventory” shall mean merchandise, inventory and goods, and all
additions, substitutions and replacements thereof and all accessions thereto,
wherever located, together with all goods, supplies, incidentals, packaging
materials, labels, materials and any other items used or usable in
manufacturing, processing, packaging or shipping same; in all stages of
production, from raw materials through work-in-process to finished goods, and
all products and proceeds of whatever sort and wherever located and any portion
thereof which may be returned, rejected, reclaimed or repossessed by the
Collateral Agent from any Assignor’s customers, and shall specifically include
all “inventory” as such term is defined in the UCC, now or hereafter owned by
any Assignor.
          “Investment Property” shall mean “investment property” as such term is
defined in the UCC, provided that the term “Investment Property” shall not
include (i) Collateral (as defined in the Pledge Agreement) pledged pursuant to
the Pledge Agreement or (ii) “investment property” excluded pursuant to the
definition of “Investment Property” contained in the Pledge Agreement.
          “Lender Creditors” shall have the meaning provided in the recitals of
this Agreement.
          “Lender Secured Creditors” shall have the meaning provided in the
recitals of this Agreement.
          “Lenders” shall have the meaning provided in the recitals of this
Agreement.
          “Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such
term is defined in the UCC.
          “Liens” shall mean any security interest, mortgage, pledge, lien,
claim, charge, encumbrance, title retention agreement, lessor’s interest in a
financing lease or analogous instrument, in, of, or on an Assignor’s property.
          “Location” of any Assignor, shall mean such Assignor’s “location” as
determined pursuant to Section 9-307 of the UCC.
          “Marks” shall mean all right, title and interest in and to any United
States or foreign trademarks, service marks and trade names now held or
hereafter acquired by any Assignor, including any registration or application
for registration of any trademarks and service marks now held or hereafter
acquired by an Assignor, which are registered in the United States Patent and
Trademark Office or the equivalent thereof in any State of the United States or
in any foreign country, as well as any unregistered marks used by any Assignor,
and any trade dress

29



--------------------------------------------------------------------------------



 



including logos, designs, company names, business names, fictitious business
names and other business identifiers used by any Assignor in the United States
or any foreign country.
          “Master Settlement Agreement” shall mean that certain master
settlement agreement entered into in November, 1998, between Reynolds Tobacco
and 46 U.S. states and certain U.S. territories and possessions with respect to
health-care cost recovery actions brought by, or on behalf of, the settling
jurisdictions party thereto.
          “New Senior Notes” shall mean (i) the Initial New Senior Notes,
(ii) the Exchange Senior Notes and (iii) the Additional Senior Notes, in each
case as the same may be amended, modified and/or supplemented from time to time
in accordance with the terms thereof and the Credit Agreement.
          “New Senior Notes Creditors” shall mean the New Senior Notes Trustee
and the holders of the New Senior Notes.
          “New Senior Notes Documents” shall mean the New Senior Notes and the
New Senior Notes Indenture.
          “New Senior Notes Indenture” shall mean the Indenture, dated as of
May 31, 2006, among the Borrower, the Subsidiary Guarantors and The Bank of New
York, as trustee, as in effect on the Fifth Restatement Effective Date and as
the same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and the Credit Agreement.
          “New Senior Notes Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article IX.
          “New Senior Notes Trustee” shall mean the trustee under the New Senior
Notes Indenture.
          “Non-U.S. Deposit Account” has the meaning provided in Section 3.9(a).
          “Noticed Event of Default” shall mean (i) an Event of Default with
respect to a Credit Party under Section 9.05 of the Credit Agreement and
(ii) any other Event of Default in respect of which the Collateral Agent has
given any Credit Agreement Party notice that such Event of Default constitutes a
“Noticed Event of Default.”
          “Notified Non-Credit Agreement Event of Default” means (i) the
acceleration of the maturity of any New Senior Notes or Refinancing Senior Notes
or the failure to pay at maturity any New Senior Notes or Refinancing Senior
Notes, or the occurrence of any bankruptcy or insolvency Event of Default under
the New Senior Notes Indenture or the Refinancing Senior Notes Indenture,
(ii) any Event of Default under a Secured Credit Card Agreement or (iii) any
Event of Default under a Secured Hedging Agreement, in the case of any event
described in clause (i), (ii) or (iii) to the extent the New Senior Notes
Trustee, the Refinancing Senior Notes Trustee, the relevant Credit Card Issuer
or the relevant Hedging Creditor, as the case may be, has given written notice
to the Collateral Agent that a “Notified Non-Credit Agreement Event of Default”
exists; provided that such written notice may only be

30



--------------------------------------------------------------------------------



 



given if such Event of Default is continuing and, provided further, that any
such Notified Non-Credit Agreement Event of Default shall cease to exist (I)
once there is no longer any Event of Default under the New Senior Notes
Indenture, the Refinancing Senior Notes Indenture, the respective Secured Credit
Card Agreement or the respective Secured Hedging Agreement, as the case may be,
in existence, (II) in the case of an Event of Default under the New Senior Notes
Indenture or the Refinancing Senior Notes Indenture, after all New Senior Notes
Obligations or Refinancing Senior Notes Obligations, as the case may be, have
been repaid in full, (III) in the case of an Event of Default under a Secured
Credit Card Agreement or Secured Hedging Agreement, such Secured Credit Card
Agreement or Secured Hedging Agreement, as the case may be, has been terminated
and all Credit Card Obligations or Hedging Obligations, as the case may be,
thereunder have been repaid in full, (IV) in the case of an Event of Default
under the New Senior Notes Indenture or the Refinancing Senior Notes Indenture,
if the New Senior Notes Creditors or the Refinancing Senior Notes Creditors, as
the case may be, holding at least a majority of the aggregate principal amount
of the outstanding New Senior Notes or the Refinancing Senior Notes, as the case
may be, at such time have rescinded such written notice and (V) in the case of
an Event of Default under a Secured Credit Card Agreement or Secured Hedging
Agreement, the requisite Credit Card Issuers with Credit Card Obligations or
Hedging Creditors with Hedging Obligations, as the case may be, thereunder at
such time have rescinded such written notice.
          “Obligations” shall mean (i) the full and prompt payment when due
(whether at stated maturity, by acceleration or otherwise) of all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities of each Assignor, now
existing or hereafter incurred under, arising out of or in connection with each
Credit Document to which it is a party (including, without limitation,
indemnities, fees and interest (including all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of the Borrower or any other
Credit Party at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding))
and the due performance and compliance by each Assignor with the terms of each
such Credit Document (all such obligations and liabilities under this clause
(i), except to the extent consisting of obligations or indebtedness with respect
to Secured Hedging Agreements, being herein collectively called the “Credit
Document Obligations”); (ii) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities of each Assignor, now
existing or hereafter incurred under, arising out of or in connection with each
Secured Credit Card Agreement, including all obligations, if any, under a
Guaranty in respect of any Secured Credit Card Agreement and all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of the
Borrower or any other Credit Party at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding (all such obligations and indebtedness under this clause
(ii) being herein collectively called the “Credit Card Obligations”); (iii) the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of each Assignor, now existing or hereafter incurred under,
arising out of or in connection with

31



--------------------------------------------------------------------------------



 



each Secured Hedging Agreement, including all obligations, if any, under a
Guaranty in respect of any Secured Hedging Agreement and all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of the
Borrower or any other Credit Party at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding (all such obligations and indebtedness under this clause
(iii) being herein collectively called the “Hedging Obligations”); (iv) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities of each Assignor, now existing or hereafter incurred under,
arising out of or in connection with each New Senior Notes Document to which it
is a party (including all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any other Credit Party
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) and the due
performance and compliance by each Assignor with the terms of each such New
Senior Notes Document (all such obligations and liabilities under this clause
(iv) being herein collectively called the “New Senior Notes Obligations”);
(v) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of each Assignor, now existing or hereafter incurred under,
arising out of or in connection with each Refinancing Senior Notes Document to
which it is a party (including all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any other Credit Party
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) and the due
performance and compliance by each Assignor with the terms of each such
Refinancing Senior Notes Document (all such obligations and liabilities under
this clause (v), being herein collectively called the “Refinancing Senior Notes
Obligations”); (vi) any and all sums advanced by the Collateral Agent or Pledgee
in order to preserve the Collateral or preserve its security interest in the
Collateral; (vii) in the event of any proceeding for the collection or
enforcement of any indebtedness, obligations, or liabilities of each Assignor
referred to in clauses (i), (ii), (iii), (iv), (v) and (vi), after an Event of
Default shall have occurred and be continuing, the reasonable expenses of
re-taking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Collateral Agent or
Pledgee of its rights hereunder, together with reasonable attorneys’ fees and
court costs; and (viii) all amounts paid by any Indemnitee as to which such
Indemnitee has the right to reimbursement under Section 8.1 hereof.
          “Patents” shall mean any United States or foreign patent with respect
to which any Assignor now or hereafter has any right, title or interest, and any
divisions, continuations (including, but not limited to, continuations-in-parts)
and improvements thereof, as well as any application for a United States or
foreign patent now or hereafter made by any Assignor.
          “Perfected Deposit Account” shall mean, as to any Assignor, each
Deposit Account of such Assignor other than an Excluded Deposit Account.

32



--------------------------------------------------------------------------------



 



          “Permits” shall mean, to the extent permitted to be assigned by the
terms thereof or by applicable law, all licenses, permits, rights, orders,
variances, franchises or authorizations (including certificates of need) of or
from any governmental authority or agency.
          “Permitted Lien” shall mean the Liens permitted to be outstanding
under Section 8.03 of the Credit Agreement (or, after the CA Termination Date,
the Credit Agreement as in effect immediately prior to the occurrence of the CA
Termination Date).
          “Principal Property” shall have the meaning provided in the New Senior
Notes Indenture or the Refinancing Senior Notes Indenture (in each case as in
effect on the date hereof), as the context may require.
          “Proceeds” shall have the meaning assigned that term under the UCC on
the date hereof or under other relevant law and, in any event, shall include,
but not be limited to, (i) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to the Collateral Agent or an Assignor from time to
time with respect to any of the Collateral, (ii) any and all payments (in any
form whatsoever) made or due and payable to an Assignor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under color of governmental authority) and (iii) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.
          “Pro Rata Share” shall have the meaning provided in Section 7.4(b) of
this Agreement.
          “RAI Senior Notes Obligations” shall mean, collectively, the New
Senior Notes Obligations and the Refinancing Senior Notes Obligations.
          “Receivable” shall mean any “account” as such term is defined in the
UCC, and in any event shall include but shall not be limited to, all rights to
payment of any monetary obligation, whether or not earned by performance,
(i) for property that has been or is to be sold, leased, licensed, assigned or
otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a
policy of insurance issued or to be issued, (iv) for a secondary obligation
incurred or to be incurred, (v) for energy provided or to be provided, (vi) for
the use or hire of a vessel under a charter or other contract, (vii) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (viii) as winnings in a lottery or other game of chance
operated or sponsored by a State, governmental unit of a State, or person
licensed or authorized to operate the game by a State or governmental unit of a
State. Without limiting the foregoing, the term “account” shall include all
Health-Care-Insurance Receivables.
          “Refinancing Senior Notes” shall have the meaning provided in the
Credit Agreement.
          “Refinancing Senior Notes Creditors” shall mean the Refinancing Senior
Notes Trustee and the holders of the Refinancing Senior Notes.
          “Refinancing Senior Notes Documents” shall mean, collectively, the
Refinancing Senior Notes and the Refinancing Senior Notes Indenture.

33



--------------------------------------------------------------------------------



 



          “Refinancing Senior Notes Indenture” shall mean one or more indentures
entered into from time to time providing for the issuance of Refinancing Senior
Notes by the Borrower, in each case as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms thereof and the
Credit Agreement.
          “Refinancing Senior Notes Obligations” shall have the meaning provided
in the definition of “Obligations” in this Article IX.
          “Refinancing Senior Notes Trustee” shall mean, collectively, the
trustee and/or trustees under the Refinancing Senior Notes Indenture.
          “Registered Organization” shall have the meaning provided in the UCC.
          “Requisite Creditors” shall have the meaning provided in Section 10.2
hereof.
          “Restricted Assignor” shall mean Lane and Santa Fe.
          “RJRTH” shall mean R.J. Reynolds Tobacco Holdings, Inc., a Wholly
Owned Subsidiary of the Borrower.
          “Secured Credit Card Agreement” shall have the meaning provided in the
recitals of this Agreement.
          “Secured Creditors” shall mean, collectively, the Lender Secured
Creditors, the the New Senior Notes Creditors and the Refinancing Senior Notes
Creditors.
          “Secured Debt Agreements” shall mean each Credit Document, each
Secured Credit Card Agreement, each Secured Hedging Agreement, each New Senior
Notes Document and each Refinancing Senior Notes Document.
          “Secured Hedging Agreements” shall have the meaning provided in the
recitals of this Agreement.
          “Security” shall mean “security” as such term is defined in the UCC.
          “Software” shall mean “software” as such term is defined in the UCC.
          “Specified RAI Senior Notes Assignor” shall mean the Borrower and each
Assignor with RAI Senior Notes Obligations that is a Restricted Subsidiary (as
defined in the New Senior Notes Indenture).
          “Supporting Obligations” shall mean any “supporting obligation” as
such term is defined in the UCC, now or hereafter owned by any Assignor, or in
which any Assignor has any rights, and, in any event, shall include, but shall
not be limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Receivable, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

34



--------------------------------------------------------------------------------



 



          “Tangible Chattel Paper” shall mean “tangible chattel paper” as such
term is defined in the UCC.
          “Termination Date” shall have the meaning provided in Section 10.9
hereof.
          “Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is used
in the UCC.
          “Trade Secret Rights” shall mean the rights of an Assignor in any
Trade Secret it holds.
          “Trade Secrets” means any secretly held existing engineering and other
data, information, production procedures and other know-how relating to the
design, manufacture, assembly, installation, use, operation, marketing, sale and
servicing of any products or business of an Assignor worldwide whether written
or not written.
          “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the State of New York.
          “Unrestricted Assignor” shall mean each Assignor other than a
Restricted Assignor.
ARTICLE X
MISCELLANEOUS
          10.1 Notices. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telex, facsimile
transmission or cable communication) and mailed, telegraphed, telexed,
telecopied, cabled or delivered (including by way of overnight courier):
     (i) if to any Assignor, at its address contained in the Credit Agreement
(for the Credit Agreement Parties) or the Subsidiary Guaranty (for the other
Assignors);
     (ii) if to the Collateral Agent, at:
JPMorgan Chase Bank, N.A.
4 New York Plaza, 4th Floor
New York, New York 10004
Attention: Raju Nanoo
Tel: 212-623-7537
Fax: 212-623-1310
     (iii) if to any Lender (other than the Collateral Agent), at such address
as such Lender shall have specified in the Credit Agreement;

35



--------------------------------------------------------------------------------



 



     (iv) if to any Credit Card Issuer, at such address as such Credit Card
Issuer shall have specified in writing to the Assignors and the Collateral
Agent;
     (v) if to any Hedging Creditor, at such address as such Hedging Creditor
shall have specified in writing to the Assignors and the Collateral Agent;
     (vi) if to any New Senior Notes Creditor, at such address of the New Senior
Notes Trustee as the New Senior Notes Trustee shall have specified in writing to
the Assignors and the Collateral Agent;
     (vii) if to any Refinancing Senior Notes Creditor, at such address of the
Refinancing Senior Notes Trustee as the Refinancing Senior Notes Trustee shall
have specified in writing to the Assignors and the Collateral Agent;
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. Except as
otherwise expressly provided herein, all such notices and communications shall
be deemed to have been duly given or made when received.
          10.2 Waiver; Amendment. (a) None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Collateral Agent (with the consent of
(x) if prior to the CA Termination Date, the Required Lenders or, to the extent
required by Section 12.12 of the Credit Agreement, all of the Lenders and (y) if
on or after the CA Termination Date, the holders of a majority of the
outstanding principal amount of the Obligations remaining outstanding) and each
Assignor affected thereby (it being understood that the addition or release of
any Assignor hereunder shall not constitute a change, waiver, modification or
variance affecting any Assignor other than the Borrower and the Assignor so
added or released), provided that any change, waiver, modification or variance
affecting the rights and benefits of a single Class of Secured Creditors (and
not all Secured Creditors in a like or similar manner) shall require the written
consent of the Requisite Creditors of such Class of Secured Creditors; provided,
however, that technical modifications may be made to this Agreement without the
consent of a given Class of Secured Creditors affected thereby if such
modifications are intended to conform the Collateral pledge requirements of this
Agreement with the pledge requirements of the relevant Secured Debt Agreements
to which such Class of Secured Creditors is a party. For the purpose of this
Agreement, the term “Class” shall mean each class of Secured Creditors, i.e.,
whether (1) the Lender Creditors as holders of the Credit Document Obligations,
(2) the Credit Card Issuers as holders of the Credit Card Obligations, (3) the
Hedging Creditors as holders of the Hedging Obligations, (4) the New Senior
Notes Creditors as holders of the New Senior Notes Obligations or (5) the
Refinancing Senior Notes Creditors as holders of the Refinancing Senior Notes
Obligations. For the purpose of this Agreement, the term “Requisite Creditors”
of any Class shall mean each of (1) with respect to each of the Credit Document
Obligations, the Required Lenders, (2) with respect to the Credit Card
Obligations, the holders of at least a majority of all Credit Card Obligations
outstanding from time to time, (3) with respect to the Hedging Obligations, the
holders of at least a majority of all Hedging Obligations outstanding from time
to time, (4) with respect to the New Senior Notes Obligations, the holders of at
least a majority of the outstanding principal amount of the New Senior Notes and
(5) with respect to the

36



--------------------------------------------------------------------------------



 



Refinancing Senior Notes Obligations, the holders of at least a majority of the
outstanding principal amount of the Refinancing Senior Notes.
          (b) No delay on the part of the Collateral Agent in exercising any of
its rights, remedies, powers and privileges hereunder or partial or single
exercise thereof, shall constitute a waiver thereof. No notice to or demand on
any Assignor shall constitute a waiver of any of the rights of the Collateral
Agent to any other or further action without notice or demand to the extent such
action is permitted to be taken by the Collateral Agent without notice or demand
under the terms of this Agreement.
          10.3 Obligations Absolute. The obligations of each Assignor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Assignor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement, any other Credit Document or
any other Secured Debt Agreement, except as specifically set forth in a waiver
granted pursuant to Section 10.2 hereof; or (c) any amendment to or modification
of any other Credit Document or any other Secured Debt Agreement or any security
for any of the Obligations; whether or not any Assignor shall have notice or
knowledge of any of the foregoing. The rights and remedies of the Collateral
Agent herein provided are cumulative and not exclusive of any rights or remedies
which the Collateral Agent would otherwise have.
          10.4 Successors and Assigns. This Agreement shall be binding upon each
Assignor and its successors and assigns and shall inure to the benefit of the
Collateral Agent and its successors and assigns. All agreements, statements,
representations and warranties made by such Assignor herein or in any
certificate or other instrument delivered by each Assignor or on its behalf
under this Agreement shall be considered to have been relied upon by the Secured
Creditors and shall survive the execution and delivery of this Agreement, the
other Credit Documents and the other Secured Debt Agreements, regardless of any
investigation made by the Secured Creditors on their behalf.
          10.5 Headings Descriptive. The headings of the several sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.
          10.6 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.7 Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
law of the State of New York.
          10.8 Assignors’ Duties. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Assignor shall remain
liable to perform all of the obligations,

37



--------------------------------------------------------------------------------



 



if any, assumed by it with respect to the Collateral and the Collateral Agent
shall not have any obligations or liabilities with respect to any Collateral by
reason of or arising out of this Agreement, except any obligations or
liabilities which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct, nor shall the Collateral Agent be required or
obligated in any manner to perform or fulfill any of the obligations of any
Assignor under or with respect to any Collateral.
          10.9 Termination; Release. (a) After the Termination Date (as defined
below), this Agreement shall terminate (provided that all indemnities set forth
herein including, without limitation, in Article VIII hereof shall survive any
such termination) and the Collateral Agent, at the request and expense of the
respective Assignor, will execute and deliver to such Assignor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Agreement as provided above, and will duly assign, transfer and deliver to such
Assignor (without recourse and without any representation or warranty) such of
the Collateral as may be in the possession of the Collateral Agent and as has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Collateral Agent
hereunder. As used in this Agreement, (i) “CA Termination Date” shall mean the
date upon which the Total Commitment has been terminated, no Letter of Credit or
Note under the Credit Agreement is outstanding and all other Credit Document
Obligations have been paid in full in cash (other than arising from indemnities
for which no request for payment has been made) and (ii) “Termination Date”
shall mean the date upon which (x) the CA Termination Date shall have occurred
and (y) if (but only if) a Notified Non-Credit Agreement Event of Default shall
have occurred and be continuing on the CA Termination Date (and after giving
effect thereto), either (I) such Notified Non-Credit Agreement Event of Default
shall have been cured or waived by the requisite holders of the relevant
Obligations subject to such Notified Non-Credit Agreement Event of Default or
(II) all Secured Credit Card Agreements and Secured Hedging Agreements (if any)
giving rise to a Notified Non-Credit Agreement Event of Default shall have been
terminated and all Obligations subject to such Notified Non-Credit Agreement
Event of Default shall have been paid in full (other than arising from
indemnities for which no request for payment has been made).
          (b) So long as no Notified Non-Credit Agreement Event of Default has
occurred and is continuing, in the event that (x) prior to the CA Termination
Date, (i) any part of the Collateral is sold or otherwise disposed of in
connection with a sale or other disposition permitted by Section 8.02 of the
Credit Agreement (it being agreed for such purposes that a release will be
deemed “permitted by Section 8.02 of the Credit Agreement” if the proposed
transaction constitutes an exception to Section 8.02 of the Credit Agreement) or
(ii) all or any part of the Collateral is released at the direction of the
Required Lenders (or all the Lenders if required by Section 12.12 of the Credit
Agreement), and the proceeds of such sale or disposition or from such release
(if any) are applied in accordance with the terms of the Credit Agreement to the
extent required to be so applied or (y) on and after the CA Termination Date,
any part of the Collateral is sold or otherwise disposed of without violating
the New Senior Notes Documents, the Refinancing Senior Notes Documents, the
Secured Credit Card Agreements and the Secured Hedging Agreements, the
Collateral Agent, at the request and expense of the respective Assignor will
release such Collateral from this Agreement, duly assign, transfer and deliver
to such Assignor (without recourse and without any representation or warranty)
such of the Collateral as is then being (or has been) so sold or released and as
may be in possession of the Collateral

38



--------------------------------------------------------------------------------



 



Agent and has not theretofore been released pursuant to this Agreement (it being
understood and agreed that upon the release of all or any portion of the
Collateral by the Collateral Agent at the direction of the Lenders as provided
above, the Lien on the Collateral in favor of the Credit Card Issuers, the
Hedging Creditors, the New Senior Notes Creditors and the Refinancing Senior
Notes Creditors shall automatically be released).
          (c) In addition to the foregoing, all Collateral shall be
automatically released (subject to reinstatement upon the occurrence of a new
Trigger Event) in accordance with Section 7.10(i) of the Credit Agreement.
          (d) At any time that the relevant Assignor desires that the Collateral
Agent take any action to give effect to any release of Collateral pursuant to
the foregoing Section 10.9(a), (b) or (c), it shall deliver to the Collateral
Agent a certificate signed by an authorized officer describing the Collateral to
be released and certifying its entitlement to a release pursuant to the
applicable provisions of Sections 10.9(a), (b) or (c) and in such case the
Collateral Agent, at the request and expense of such Assignor, will execute such
documents as required to duly release such Collateral and to assign, transfer
and deliver to such Assignor or its designee (without recourse and without any
representation or warranty) such of the Collateral as is then being released and
as may be in the possession of the Collateral Agent. The Collateral Agent shall
have no liability whatsoever to any Secured Creditor as the result of any
release of Collateral by it as permitted by (or which the Collateral Agent in
good faith believes to be permitted by) this Section 10.9. Upon any release of
Collateral pursuant to Section 10.9(a), (b) or (c), so long as no Noticed Event
of Default is then in existence, none of the Secured Creditors shall have any
continuing right or interest in such Collateral, or the proceeds thereof
(subject to reinstatement rights upon the occurrence of a new Trigger Event in
the case of a release pursuant to Section 10.9(c)).
          10.10 Collateral Agent. The Collateral Agent will hold in accordance
with this Agreement all items of the Collateral at any time received under this
Agreement. By accepting the benefits of this Agreement, each Secured Creditor
acknowledges and agrees that the obligations of the Collateral Agent as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and Annex M hereto. The Collateral Agent shall act hereunder
on the terms and conditions set forth in Section 11 of the Credit Agreement and
in Annex M hereto, the terms of which shall be deemed incorporated herein by
reference as fully as if the same were set forth herein in their entirety. In
the event that any provision set forth in Section 11 of the Credit Agreement in
respect of the Collateral Agent conflicts with any provision set forth in Annex
M hereto, the provisions of Annex M hereto shall govern (except that the Lenders
shall remain obligated to indemnify the Collateral Agent pursuant to Section 11
of the Credit Agreement, to the extent the Collateral Agent is not indemnified
by Secured Creditors pursuant to Annex M). Notwithstanding anything to the
contrary contained in Section 10.2 of this Agreement, this Section 10.10, and
the duties and obligations of the Collateral Agent set forth in this
Section 10.10, may not be amended or modified without the consent of the
Collateral Agent.
          10.11 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the

39



--------------------------------------------------------------------------------



 



same instrument. A set of counterparts executed by all the parties hereto shall
be lodged with the Borrower and the Collateral Agent.
          10.12 Additional Assignors. It is understood and agreed that any
Subsidiary of the Borrower that is required to become a party to this Agreement
after the date hereof pursuant to the requirements of the Credit Agreement shall
become an Assignor hereunder by (x) executing a counterpart hereof and/or an
assumption agreement in form and substance satisfactory to the Collateral Agent,
(y) delivering supplements to Annexes A through F hereto and Annexes I, J and K
hereto, as are necessary to cause such Annexes to be complete and accurate with
respect to such additional Assignor on such date and (z) taking all actions as
specified in this Agreement and the Credit Agreement, in each case with all
documents required above to be delivered to the Collateral Agent and with all
documents and action required above to be taken to the reasonable satisfaction
of the Collateral Agent.
          10.13 No Third Party Beneficiaries. This Agreement is entered into
solely for the benefit of the parties hereto and their respective successors and
assigns and for the benefit of the Secured Creditors from time to time and their
respective successors and assigns and, except for the Secured Creditors and
their successors and assigns, there shall be no third party beneficiaries
hereof, nor shall any Person other than the parties hereto and their respective
successors and assigns, and the Secured Creditors and their respective
successors and assigns, be entitled to enforce the provisions hereof or have any
claims against any party hereto (or any Secured Creditor) or their successors
and assigns arising from, or under, this Agreement.
          10.14 Amendment and Restatement. Each of the Collateral Agent and each
of the Assignors hereby acknowledges and agrees that from and after the Fifth
Restatement Effective Date, this Agreement amends, restates and supersedes the
Second Amended and Restated Security Agreement in its entirety.
* * *

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

            REYNOLDS AMERICAN INC.,
  as an Assignor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Senior Vice President and Treasurer        R.J. REYNOLDS TOBACCO
HOLDINGS, INC., as an
  Assignor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Senior Vice President and Treasurer        R. J. REYNOLDS TOBACCO
COMPANY,
  as an Assignor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Treasurer        RJR ACQUISITION CORP., as an Assignor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Assistant Treasurer        GMB, INC., as an Assignor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Treasurer     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



            FHS, INC., as an Assignor
      By:   /s/ Vernon A. Stewart         Name:   Vernon A. Stewart       
Title:   Vice President        R. J. REYNOLDS TOBACCO CO.,
  as an Assignor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer        CONWOOD COMPANY, LLC,
  as an Assignor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer        CONWOOD SALES CO., LLC,
  as an Assignor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer        ROSSWIL LLC, as an Assignor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer        CONWOOD HOLDINGS, INC.,
  as an Assignor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



            SANTA FE NATURAL TOBACCO COMPANY, INC.,
  as an Assignor,         By:   /s/ Richard M. Sanders         Name:   Richard
M. Sanders        Title:   President and CEO        LANE, LIMITED, as an
Assignor,
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Assistant Treasurer        SCOTT TOBACCO LLC,
  as an Assignor,
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer        RJR PACKAGING, LLC,
  as an Assignor,
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer        R. J. REYNOLDS GLOBAL PRODUCTS,
INC.,
  as an Assignor,
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



            Acknowledged And Agreed:

JPMORGAN CHASE BANK, N.A.,
  as Collateral Agent and Assignee
      By:   /s/ Thomas T. Hou         Name:   Thomas T. Hou        Title:  
Executive Director     

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE I
  SECURITY INTERESTS     3  
1.1
  Grant of Security Interests     3  
1.2
  Power of Attorney     5  
 
           
ARTICLE II
  GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS     5  
2.1
  Necessary Filings     5  
2.2
  No Liens     6  
2.3
  Other Financing Statements     6  
2.4
  Chief Executive Office; Records     6  
2.5
  Location of Inventory and Equipment     7  
2.6
  Legal Names; Organizational Identification Number; Trade Names; Change of
Name; etc     7  
2.7
  Recourse     7  
2.8
  Jurisdiction and Type of Organization     7  
2.9
  Collateral in the Possession of a Bailee     8  
2.10
  As-Extracted Collateral; Timber-to-be-Cut     8  
 
           
ARTICLE III
  SPECIAL PROVISIONS CONCERNING RECEIVABLES; CONTRACT RIGHTS; INSTRUMENTS     8
 
3.1
  Additional Representations and Warranties     8  
3.2
  Maintenance of Records     8  
3.3
  Modification of Terms; etc     9  
3.4
  Collection     9  
3.5
  Direction to Account Debtors; etc     9  
3.6
  Instruments     10  
3.7
  Further Actions     10  
3.8
  Assignors Remain Liable Under Receivables and Contracts     10  
3.9
  Deposit Accounts; Etc     10  
3.10
  Letter-of-Credit Rights     11  
3.11
  Commercial Tort Claims     12  
3.12
  Chattel Paper     12  
 
           
ARTICLE IV
  SPECIAL PROVISIONS CONCERNING TRADEMARKS     12  
4.1
  Additional Representations and Warranties     12  
4.2
  Licenses and Assignments     13  
4.3
  Infringements     13  
4.4
  Preservation of Marks     13  
4.5
  Maintenance of Registration     13  
4.6
  Future Registered Marks     14  
4.7
  Remedies     14  

(i) 



--------------------------------------------------------------------------------



 



                      Page  
ARTICLE V
  SPECIAL PROVISIONS CONCERNING TRADE SECRET RIGHTS, PATENTS AND COPYRIGHTS    
14  
5.1
  Additional Representations and Warranties     14  
5.2
  Licenses and Assignments     15  
5.3
  Infringements     15  
5.4
  Maintenance of Patents or Copyrights     16  
5.5
  Prosecution of Patent or Copyright Application     16  
5.6
  Other Patents and Copyrights     16  
5.7
  Remedies     16  
 
           
ARTICLE VI
  PROVISIONS CONCERNING ALL COLLATERAL     17  
6.1
  Protection of Collateral Agent’s Security     17  
6.2
  Further Actions     17  
6.3
  Financing Statements     17  
6.4
  Additional Information     18  
 
           
ARTICLE VII
  REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT     18  
7.1
  Remedies; Obtaining the Collateral Upon Default     18  
7.2
  Remedies; Disposition of the Collateral     20  
7.3
  Waiver of Claims     21  
7.4
  Application of Proceeds     21  
7.5
  Remedies Cumulative     23  
7.6
  Discontinuance of Proceedings     23  
 
           
ARTICLE VIII
  INDEMNITY     23  
8.1
  Indemnity     23  
8.2
  Indemnity Obligations Secured by Collateral; Survival     24  
 
           
ARTICLE IX
  DEFINITIONS     25  
 
           
ARTICLE X
  MISCELLANEOUS     35  
10.1
  Notices     35  
10.2
  Waiver; Amendment     36  
10.3
  Obligations Absolute     37  
10.4
  Successors and Assigns     37  
10.5
  Headings Descriptive     37  
10.6
  Severability     37  
10.7
  Governing Law     37  
10.8
  Assignors’ Duties     37  
10.9
  Termination; Release     38  
10.10
  Collateral Agent     39  
10.11
  Counterparts     39  
10.12
  Additional Assignors     40  
10.13
  No Third Party Beneficiaries     40  
10.14
  Amendment and Restatement     40     SCHEDULE OF CHIEF EXECUTIVE OFFICES;
RECORD LOCATIONS     1  

(ii) 



--------------------------------------------------------------------------------



 



     
ANNEX A
  Schedule of Chief Executive Offices; Record Locations
ANNEX B
  Schedule of Equipment and Inventory Locations
ANNEX C
  Schedule of Legal Names, Trade and Fictitious Names, Etc.
ANNEX D
  Schedule of Marks and Applications
ANNEX E
  Schedule of Patents and Patent Applications
ANNEX F
  Schedule of Copyrights and Copyright Applications
ANNEX G
  Assignment of Security Interest in United States Patents and Trademarks
ANNEX H
  Assignment of Security Interest in United States Copyrights
ANNEX I
  Schedule of Type of Organization and Jurisdiction of Organization
ANNEX J
  Schedule of Deposit Accounts
ANNEX K
  Description of Commercial Tort Claims
ANNEX L
  Form of Control Agreement Regarding Deposit Accounts
ANNEX M
  Collateral Agent

 